Case 8:17-cv-02447-WFJ-AAS Document 169 Filed 12/23/19 Page 1 of 25 PagelD 2745
Case 8:17-cv-02447-WFJ-AAS Document130 Filed 10/18/19 Page 1 of 25 PagelD 1388

Hilda Klausina Maria Cornelia Van Hoek
July 12, 2019

 

 

Page 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

HILDA VAN HOEK,

Plaintiff,

Case No.:
~VS- 8:17-cv-02447-T-36AAS

MCKESSON CORPORATION, a
foreign corporation, PSS
WORLD MEDICAL, INC., a
Florida corporation,
MCKESSON MEDICAL-~SURGICAL
INC., a foreign corporation,
MCKESSON MEDICAL-SURGICAL
TOP HOLDINGS, INC., a
Florida corporation,

Defendants.

 

DEPOSITION OF: HILDA KLAUSINA MARIA CORNELIA VAN HOEK
DATE: Friday, July 12, 2019
TIME: 9:05 a.m. to 11:38 a.m.

PLACE: U.S. Legal Support
Suite 1775
201 North Franklin Street
Tampa, Florida 33602

REPORTED BY: Shelly Noriega
Registered Professional Reporter

Pages 1 - 97

 

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com

bfeb07dc-7a36-458f-8d44-dd5b1 0fc250€
Case 8:17-cv-02447-WFJ-AAS Document 169 Filed 12/23/19 Page 2 of 25 PagelD 2746
Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 2 of 25 PagelD 1389

Hilda Klausina Maria Cornelia Van Hoek
July 12, 2019

 

 

 

 

 

 

 

 

 

Page 2 Page 4
1 APPEARANCES: 1
2 On Behalf of the Plaintiff: (Exhibits continued)
3 PETER F. HELWIG, ESQUIRE 2
Harris & Helwig, P.A. Exhibit 11
4 Suite 31 ; 3 B/T/TT E-mil...csssssssessecssssee 39
6700 South Florida Avenue 4 Exhibit 12
5 Lakeland, Florida 33813 8/14/17 E-mail 40
Pfhelwig@tampabay.rr.com Bo
" KATHRYN §. PISCITELLI, ES Exhibit 13
. , ESQUIRE (By telephone) 6 Third A ded C laint 42
7 P.O. Box 691166 7 Ex ‘bi 4 C OMPlaINb. ccs
Orlando, Florida 32869 xb bit
8 Kpiscite!lil @efl.rr.com : G/O/L6 Letter ceesseseeeens 46
9
10 Exhibit 15
On Behalf of the Defendant: 9 Confidentiality agreement............ 49
11 10 ~~ Exhibit 16
SACHA DYSON, ESQUIRE 12/1/12 E-mail. eee 78
12 GrayRobinson, P.A. 14
Suite 2700 12
13 401 East Jackson Street 13
Tampa, Florida 33602 14
14 Sacha.dyson@gray-robinson.com 15
15 16
16 17
17 ALSO PRESENT: 18
18 Paul Jensen, McKesson Corporation 19
19
20 20
21 21
22 22
23 23
24 24
25 25
Page 3 Page 5
i INDEX 1 iti i
3 TRSTIMONY OF Deposition taken before Shelly Noriega, RPR, and
HILDA KLAUSINA MARIA CORNELIA VAN HOEK 2 Notary Public, in and for the State of Florida at Large
3 PAGE :
Direct Examination by Ms. Dyson...... 5 3 in the above cause.
4 400 we ee ee
5
5 THE COURT REPORTER: Do you swear or affirm
$ 6 the testimony you're about to give is the truth, the
8 7 whole truth, and nothing but the truth?
9 EXHIBITS 8 THE WITNESS: I do.

Exhibit Number Page 9 HILDA KLAUSINA MARIA CORNELIA VAN HOEK, |:
v0 one harge of discrimination se... 20 10 having been first duly sworn, was examined and testified
i Bxhibit2 11 upon her oath as follows:

12 Dismissal.w.cceeonnsnne 25 12 DIRECT EXAMINATION
13 Exaibit 3 oe 13 BY MS. DYSON:
harge of discrimination... 27 .

14 exhib 14 Q. Good morning. Can you state your name for the

xhibit 4
15 STINE Letter assssssssussennsen 29 15 record, please,
16 © Exhibits 16 A. My whole name?

Election of rights form.......... 31
17 17 Q. Your whole name, yeah.

Exhibit 6 : : ‘ :

18 B/BI/16 Letter... 30 18 A. Hilda Klausina Maria Cornelia van Hoek.
19 Exhibit 7 19 Q. Okay. You probably need to spell some of that
20 Sterminanone * 20 for the reporter when we're on a break.
21 oNaice of determination. 35 21 A. Okay. Legally it's Hilda van Hoek.
22° Exhibit 9 22 Q. Good morning, Ms. van Hoek. My name is Sacha
23 amissal and notice oF rights... 37 23 Dyson. I think you know me. We've been in the same

Exhibit 10 sine 9 24 room together before,
oe ACIDE TOM orsrarsrcies 25 A. We have.

 

2 (Pages 2 to 5)
U.S. LEGAL SUPPORT
www.uslegalsupport.com

bfeb07dce-7a36-458f-8d44-dd5b1 0fc250€
Case 8:17-cv-02447-WFJ-AAS Document 169 Filed 12/23/19 Page 3 of 25 PagelD 2747
Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 3 of 25 PagelD 1390

Hilda Klausina Maria Cornelia Van Hoek
July 12, 2019

 

 

 

Page 6 Page 8f
1 Q. I represent the defendants in this lawsuit that 1 Q. So you gave us your full name starting in this
2 you've brought. Have you been deposed before? 2 deposition and you indicated that you are typically
3 A. Never. 3 known as Hilda van Hoek. Have you been known by any |,
4 Q. So I'll go through some of the ground rules for 4 other names?
5 the deposition. The purpose of today is to make sure 5 A. Hilly.
6 that we can get a complete and accurate understanding of | 6 Q. Any other names?
7 your claims. Do you understand that? 7 A, No.
8 A. Yes. 8 Q. What's your current address?
9 Q. Okay. So in order to do that we need to try to 9 A. 1934 Heartland, H-E-A-R-T-L-A-N-D, Circle,
10 ~=make as clear a record as possible for the court 10 Valrico, Florida.
11 reporter. So we need to use first and last names to the 11 Q. And how long have you resided there?
12 extent that you know last names. 12 A. Since 2005.
13 A. Okay. 13 Q. And who do you reside with?
14 Q. If you don't know them, then you can just let us 14 A. My husband, Michael Kogdill.
15 know that you don't know them. Try to speak one at a 15 Q. And what does your husband do?
16 time. I know it's very difficult especially in this 16 A. He is retired.
17 conversational context, but that will be best for being 17 Q. What did he do before he was retired?
18 able to create a record for the court reporter. You 18 A. Nurse practitioner.
19 need to try to verbalize answers. So mmm-hmm and head) 19 Q. Did he work in the area?
20 shakes and -- 20 A, Yes,
21 A. Yes. 21 Q. And where did he work?
22 Q. -- they don't get taken down by the court 22 A. Lakeland Regional in the Fast Track for, I think, |
23 reporter. So we'll try to do our best on that one. If 23 30,35 years, and he worked for Dr. Johnson, I think was
24 you don't understand a question that I ask, then I'd ask 24 — the last employer he had. I believe the address is 1715
25 you to tell me that, and then I'll rephrase the 25 East Broadway Street in Bartow.
Page 7 Page 9f
1 question. 1 Q. And how long has he been retired?
2 We can take a break at any time that you want to 2 A. Four years.
3. take a break. Just let me know. And your attorney, 3 Q. Do you live with anyone else?
4 Mr. Helwig, is welcome to object to any question thatI | 4 A. No.
5 ask. Unless he instructs you not to answer the 5 Q. Do you have any children?
6 question, you can go ahead and answer the question. 6 A. Ido.
7 A. Okay. 7 Q. Adult children?
8 Q. Okay. If you do answer the question, I'm going 8 A. Yes,
9 to assume you have heard it, understood it, and are 9 Q. And how old are your children?
10 providing your best recollection. 10 A. He was born in '72 so -- April -- I'm thinking
11 A. Yes. 11) 47, Yeah.
12 Q. Okay. We agree on those ground rules? 12 Q. Just one son?
13 A. Yes. 13 A, One son.
14 Q. Perfect. Are you currently under a doctor's 14 Q. And what does he do?
15 care? 15 A. He deals in real estate and investments.
16 A. 1 -- just a yearly checkup. That's it. 16 Q. Does he work locally?
17 Q. Do you take any medications? 17 A. No.
18 A. Blood pressure. 18 Q. Where does he live?
19 Q. Okay. And did you take every medication that you; 19 A. Asheville, North Carolina.
20 are supposed to take this morning? 20 Q. And is your son married?
21 A. Yes. 21 A. Yes.
22 Q. Is there anything about your physical or mental 22 Q. Is his spouse employed?
23 condition that prevents you from providing accurate and | 23 A. They do the same thing together.
24 reliable testimony? 24 Q. Okay.
25 A. No. 25 A, Yeah. Angelika, with a K,

 

 

 

3 (Pages 6 to 9)

U.S. LEGAL SUPPORT
www.uslegalsupport.com

bfeb07dc-7a36-458f-8d44-dd5b1 0fc250€
Case 8:17-cv-02447-WFJ-AAS Document 169
Case 8:17-cv-02447-WFJ-AAS Document 130

Filed 12/23/19 Page 4 of 25 PagelD 2748
Filed 10/18/19 Page 4 of 25 PageiD 1391

Hilda Klausina Maria Cornelia Van Hoek

 

 

 

July 12, 2019
Page 10 Page 12}:
1 Q. And do they have any adult children? 1 A. Everyone has my cell phone number work-related,
2 A. Not adult. 2 yeah. And Bay Area Cardiology, Damarie, D-A-M-A-R-I-E
3 Q. Okay. So none of them are employed, correct? 3. She takes pictures of her orders and texts them to me.
4 A. No, no, not yet. 4 Q. Mmm-hmm. Do you have any social media accounts? |.
5 Q. In performing your job duties or in communicating} 5 A, I just -- Twitter. [have Twitter but I don't
6 about your employment, do you use any e-mail address | 6 have Facebook.
7 ~~ other than the McKesson e-mail address that's been 7 Q. Do you have LinkedIn?
8 provided to you? 8 A. Yeah, but I don't -- T don't even know how to get
9 A. For work purposes? 9 onthere. I mean, I very seldom get on there, let's
10 Q. For work purposes or related to work, discussing | 10 _ say.
11 things about work. 11 Q. Do you have -- your Twitter account, what's your
12 A. Well, yeah. With the lawsuit I assume so, yeah. | 12 handle?
13 There are two e-mail addresses. 13 A. I would have to look it up.
14 Q. What are those e-mail addresses? 14 Q. Okay. How often do you use Twitter?
15 A. H-I-L-L-Y, my last name, van Hoek, @gmail.com.} 15 A. I just look for news reports. I don't really
16 And Hvanhoek@icloud.com. 16 ‘tweet.
17 Q. And have you used any of those e-mail addresses | 17 Q. Okay. Do you -- so you don't tweet with the
18 to conduct business? 18 customers or anything along those lines?
19 A. Well, my Effects goes to my personal e-mail 19 A. No, no.
20 address. So, yeah, I can read it off of one computer 20 Q. How about any employees of McKesson or PSS, do
21 and actually key it into my work computer. 21 you--
22 Q. Okay. And which e-mail does that go to? Is it 22 A, Tweet, no.
23 Gmail or iCloud? 23 Q. -- tweet with them?
24 A. I'm pretty sure it's the Gmail. 24 A. And there's Instagram where I look at pictures,
25 Q. Do you ever send text messages related to your 25 but I have never posted a picture.
CONFIDENTIAL Page 11 CONFIDENTIAL Page 13
1 job duties? 1 Q. Okay. Are you connected with any of your
2 A. Yes. 2 customers via Instagram or Twitter?
3 Q. And is that a cell phone provided by the company? 3 A. No, not to my knowledge.
4 A. No. 4 Q. Are you connected to any former or current
5 Q. What cell phone number is that? 5 employees of McKesson or PSS?
6 A. 813-494-0882. 6 A. On Twitter? I don't think so.
7 Q. And who is the provider for that cell phone? 7 Q. Okay.
8 A. AT&T. 8 A. Not on Twitter.
9 Q. And have you had the same provider in the last 9 Q. How about Instagram?
10 five to seven years or so? 10 A. Instagram, yeah. Natalie Norris --
11 A. Yes, yes. 11 MS. DYSON: Excuse me. We have to take a
12 Q. And same phone number? 12 call from the judge. Let's break.
13 A. Yes. 13 (Break from 9:15 a.m. to 9:28 a.m.)
14 Q. And who do you communicate with by text message} 14 BY MS. DYSON:
15 as it relates to your job duties? 15 Q. Is Natalie Norris a customer?
16 A. Well, I have some accounts that text me. For 16 A. No. She was an employee of PSS. I don't know if
17 instance, Holly, last name M-I-K-L-A-S. 17 she -- I think it was right at the -- she might have
18 Q. Is there anyone else that you communicate with? 18 been for a little bit an employee of McKesson. I'm not
19 A. There's a Dr. N and it's -- I'm trying to think 19 — sure.
20 of how -- I can't pronounce it. I'd probably be able to 20 Q. Okay. Okay. And I think that you started to
21 spell it better than I can pronounce it. 21 answer Brooks when we got cut off. So is there any :
22  N-A-R-A-D-A-R-Y-E. Something like that. He just 22 other employees that you're connected with on Instagram?
23 recently started texting me. 23 A. I don't think so. Relatives in Holland. :
24 Q. Do you give out your cell phone number asa way | 24 Q. Sure.
25 of communicating with your customers? 25 A. Yeah.

 

 

 

U.S.

4 (Pages 10 to 13)

LEGAL SUPPORT

www.uslegalsupport.com

bfeb07dc-7a36-458f-8d44-dd5b1 0fc250€
Case 8:17-cv-02447-WFJ-AAS Document 169

Case 8:17-cv-02447-WFJ-AAS Document 130

Hilda Klausina Maria

Filed 12/23/19 Page 5 of 25 PagelD 2749
Filed 10/18/19 Page 5 of 25 PagelD 1392

Cornelia Van Hoek

 

 

 
  
 

 

 

July 12, 2019
Page 14 Page 16 |:
1 Q. I'm talking about employees of either PSS or 1 that you told me about, the 813 number, how long have
2 McKesson, 2 you had that number?
3 A. No, I don't think so. 3 A. I can't remember not having it.
4 Q. How about Leisa Meredith? 4 Q. Okay.
5 A. Well, actually there is -- oh, what's her name? 5 A. I just -- a long time. :
6 Shannon from Abbott. Shannon. Young was hername. I; 6 Q. And did McKesson or PSS provide you with a cell |.
7 don't know what her new name is, and I just see 7 phone? :
8 pictures. 8 A. No.
9 Q. Does she work at Abbott? 9 Q. Did they provide with you some sort of stipend?
10 A. Yes. 10 A. They just -- PSS never did. McKesson didn't in
11 Q. Okay. 11 __ the beginning, but now they give us an allowance for gas
12 A. She's one of our manufacturers. 12 and for cell phone and for that type of thing.
13 Q. How about Leisa Meredith, are you connected to 13 Q. 's your date of birth?
14 her by Instagram? 14 A. 1954,
15 A. Not that I know of, no. 15 Q. social security number?
16 Q. And you said that you don't have a Facebook 16 A. 6453.
17 account? 17 Q. And have you ever been arrested?
18 A. (Shakes head.) 18 A. Never.
19 Q. Is that currently? 19 Q. Or threatened with arrest?
20 A. [haven't had it for quite a while. Couple 20 A, No.
21 ‘years. 21 Q. Have you ever been a party in any prior lawsuit?
22 Q. Okay. When was the last time you had a Facebook | 22 A. Not that -- I mean, not -- other than getting
23 account? 23 divorced, but no.
24 A. [really don't know. I'll say one, two years 24 Q. Okay. And have you ever been a witness in any
25 ago, but even then I didn't do much on it. 25 other lawsuit? I'm not talking about your divorce.
Page 15 Page 17
1 Q. Do you still have access to that account? 1 A. No, no,
2 A. No. 2 Q. Have you ever filed for bankruptcy?
3 Q. Were you connected with any current or former 3 A. No.
4 employees of McKesson or PSS? 4 Q. In preparing for your deposition today, other
5 A. Leisa might have been on that. 5 than conversations with your counsel which I'm not
6 Q. And that's Leisa Meredith? 6 interested in, who did you discuss the deposition with?
7 A. Meredith. She was Lewis. That's why I'm kind 7 A. Well, my husband knows I'm having a deposition,
8 of-- 8 but we really didn't go into detail of what I would be
9 Q. That's fine. I want to make sure we use first 9 saying.
10 and last names. 10 Q. Sure. Anyone else?
11 A. Yeah, yeah. So Leisa Meredith Lewis. I think 11 A. No.
12 it's Meredith now. 12 Q. And other than documents that might have been
13 Q. And Leisa is spelled L-E-I-S-A? 13 provided to you by counsel, have you reviewed any other |
14 A. Mmm-hmm, 14 documents on your own in anticipation of today?
15 Q. Anyone else that you were connected with on 15 A, Other than what I already had? I mean, I looked
16 Facebook? 16 at the Fourth Amended Complaint; I looked at your
17 A. Relatives in Holland. 17 responses; I looked at my interrogatory questions and
18 Q. I'm sorry. Any employees -- current or former 18 answers.
19 employees of McKesson or PSS that you were connected 19 Q. Anything else that you reviewed on your own?
20 ~~ with? 20 A. A letter from Peter to the EEOC and the EEOC
21 A. I might have seen some of Jan's postings. Stach, {| 21 reports.
22  §-T-A-C-H. But nothing was work-related. 22 Q. Okay. Anything else?
23 Q. Okay. 23 A. I don't think so.
24 A. It was birthdays and things like that. 24 Q. You mentioned that you were divorced. When were}.
25 25

 

Q. Okay. The cell phone that you use, the number

you divorced?

 

U.S.

5 (Pages 14 to 17)

LEGAL SUPPORT

www.uslegalsupport.com

bfeb07dc-7a36-458f-8d44-dd5b10fc250€

 
Case 8:17-cv-02447-WFJ-AAS Document 169

Case 8:17-cv-02447-WFJ-AAS Document 130

Hilda Klausina Maria

Filed 12/23/19 Page 6 of 25 PagelD 2750
Filed 10/18/19 Page 6 of 25 PagelD 1393

Cornelia Van Hoek

 

 

 

July 12, 2019
Page 18 Page 20
1 A. Oh, my goodness. I've been divorced twice. 1 Q. Okay. So PSS was not your first employment in
2 Q. Okay. 2 the medical field?
3 A. I got married when I was 16 and I -- I think I 3 A. No.
4 was married seven years. 4 Q. Where were you first employed?
5 Q. Okay. 5 A, Durr-Fillauer.
6 A. But I don't know the exact date. And then the 6 Q. And how long were you employed there?
7 second time it was in the eighties. 7 A. Approximately ten years. They were bought out.
8 Q. And either of your ex-husbands, do you know what} 8 So they were Bergen when I left. They are now referred
9 they do? 9 to as Cardinal.
10 A. The father of my son, he does watch and jewelry |10 Q. And did you go from there to Physician Sales &
11 repair. 11 Service?
12 Q. Does he live locally? 12 A. Yes.
13 A, Orlando, Kissimmee, 13 Q. Since December of 2012, have you applied for
14 Q. And what's his name? 14 — employment anyplace else?
15 A. Victor E. Drew. And the second husband died. 15 A. No.
16 Q. Have you ever served in the military? 16 Q. Do you recail filing a charge of discrimination
17 A. No. 17 against Physician Sales & Service?
18 Q. And where did you go to high school? 18 A. Yes.
19 A. Leto in Tampa. 19 Q. Let me show you what's marked as Exhibit | to
20 Q. Did you graduate? 20 your deposition.
21 A. Yes. Well, I took a GED. 21 (Exhibit 1 marked for identification.)
22 Q. And did you go to college? 22. BY MS. DYSON:
23 A. Yes. 23 Q. Do you recognize this document?
24 Q. And where did you go to college? 24 A. Ido.
25 A. Tampa College. 25 Q. What is it? :
Page 19 Page 21
1 Q. Tampa College? 1 A. I filed with the EEOC. Peter actually filed for
2 A. Tampa College. It was a private college. It 2. me.
3. wasn't University of Tampa. 3 Q. Is it a true and correct copy of the charge of
4 Q. Okay. Okay. 4 discrimination that you signed on December --
5 A. Yeah. 5 A. Looks like the 18th.
6 Q. Did you graduate? 6 Q. -- 18?
7 A. Yes. 7 A. It looks like it.
8 Q. With a four-year degree? 8 Q. Let me state my question again since we
9 A. Two. Well, three, you know. 9 interrupted each other a little bit there.
10 Q. Associate's degree or bachelor's degree? 10 A. Okay.
11 A. Associate's in marketing and sales. 11 Q. Is this a true and correct copy of the charge of
12 Q. Is that the only college education that you have? (12 — discrimination that you signed on December 18, 2012?
13 A. Yes. 13 A. Yes,
14 Q. Do you have any degrees or certificates? 14 Q. And is this signed under the penalty of perjury?
15 A. We had a course called HIDA that was pretty 15 A. Yes.
16 intense, and | think it stands for Health Industry 16 Q. Is it a true and accurate and complete copy of
17 Distribution Association. H-I-D-A. 17 _ that charge of discrimination?
18 Q. And when you say "we," who are you referring to? | 18 A. Yes.
19 A. Coworkers in the field, 19 Q. Is this the first time you filed a charge of
20 Q. And how long ago was this? 20 discrimination?
21 A. That was over 20 years ago. 21 A. Yes.
22 Q. So while you were working at PSS? 22 Q. So is it the first time you threatened to file a
23 A. Before PSS. 23 charge of discrimination?
24 Q. Okay. 24 A. It's the first time I ever filed or threatened or
25 A. 25 anything.

It was when I was with Bergen.

 

 

U.S.

6 (Pages 18 to 21)

LEGAL SUPPORT

www.uslegalsupport.com

bfeb07dc-7a36-458f-8d44-dd5b1 0fc250€

 
Case 8:17-cv-02447-WFJ-AAS Document 169 Filed 12/23/19 Page 7 of 25 PagelD 2751

Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 7 of 25 PagelD 1394

Hilda Klausina Maria Cornelia Van Hoek

 

 

 

July 12, 2019
Page 22 Page 24

1 Q. Okay. And in this charge of discrimination, do 1 Q. Okay. Does it guarantee you that they're going

2 you -- sorry -- 2 to purchase those supplies?

3 A. I was just -- I was just -- I've always looked at 3 A. No. It's a bid list.

4 that. The address is incorrect on there. 4 Q. Okay. I-- just for those that are not familiar

5 Q. The address for what? 5 with what that means --

6 A. My address. 6 A. Okay.

7 Q. Oh, okay. Okay. The street number -- 7 Q. -- that's why I'm asking.

8 A. Yeah. 8 A. I'msorry. Yeah.

9 Q. -- is incorrect? 9 Q. That's fine. So it's just -- it's essentially a :
10 A. Yes. 10 list where you get -- you get to know what supplies they |
11 Q. Okay. Okay. Other than the street number, is 11 need for their business, and you have an opportunity to
12 there anything else in this charge of discrimination 12 try to win that business?

13 that you believe is inaccurate or needs to be corrected? {13 A. Correct.
14 A. No, no, 14 Q. But it's not a guarantee that you will win that
15 Q. Okay. In this charge of discrimination, do you 15 business?
16 identify any account specifically that you're 16 A. No.
1? ~~ complaining about? 17 Q. And you say in Section 2 that the reason for the
18 A. Florida Medical Clinic was the reason for me 18 adverse action is that "The respondent states that the
19 filing the EEOC. 19 male sales representative had made inroads with the
20 Q. And so that's the only account that's referenced 20 customer." Do you see that?
21 here, correct? 21 A. Where are you reading that?
22 A. Let me make sure, Yes. 22 Q. Sure. Under Section 2.
23 Q. In this charge of discrimination, in the middle 23 A. Okay. Right. Well, they said he made inroads
24 of the first paragraph, about the third sentence, you 24 with the customer according to management.
25 _ say that "During 2012, I spent many months cultivating | 25 Q. And who is management?

Page 23 Page 25|

1 an important potential client." Do you see that? 1 A. At that time that would be Carlos Xiques.

2 A. Yes. 2 Q. Is that who told you that information?

3 Q. And that's a reference to Florida Medical Clinic? 3 A. Yes.

4 A. Yes. 4 Q. Okay. And do you have any reason to dispute that

5 Q. So at that time they were a potential client? 5 Mr. Xiques didn't believe that the male sales

6 A. Potential -- they were a client but they -- I was 6 representative had, in fact, made inroads with the

7 looking to get more business. They just bought a little 7 ~~ customer?

8 bit from us. 8 A. I wouldn't know that for sure. :

9 Q. And you say that -- you go on saying, "And 9 Q. Okay. Let me show you what is marked Exhibit 2 |
10 secured a commitment to be placed in the client's bid 10 to your deposition.

11 list effective January 2013." Do you see that? 11 (Exhibit 2 marked for identification.)

12 A. Ido. 12. BY MS. DYSON:

13 Q. Was that commitment provided to you in writing? | 13 Q. Do you recognize this document?

14 A. No, verbal. 14 A. Yes.

15 Q. And who provided you that commitment? 15 Q. And what is it?

16 A. Gary Steele. 16 A. A dismissal, notice of rights.

17 Q. And what did he tell you? 17 Q. This is a document that you received?

18 A. lasked him if we would have the opportunity to {18 A. Yes.

19 be on the bid list and he said yes. He said it just 19 Q. And did you receive it on or about July 25, 2013?
20 happens that we're going to be doing that come January | 20 A. I would not know exactly when. I just remember
21 2013 after the holidays. 21 _ seeing this.

22 Q. Okay. And what does it mean to be placed on a 22 Q. Did you read the document?

23 _ bid list? 23 A. This document?

24 A. Well, that you would get their list of supplies 24 Q. Yes. When you received it.

25 A. When I received it, I'm sure I did, yes.

and that you would price it out.

 

25

 

 

U.S.

7 (Pages 22 to 25)

LEGAL SUPPORT

www.uslegalsupport.com

bfeb07dc-7a36-458f-8d44-dd5b1 0fc250€
Case 8:17-cv-02447-WFJ-AAS Document 169

Case 8:17-cv-02447-WFJ-AAS Document 130

Hilda Klausina Maria

Filed 12/23/19 Page 8 of 25 PagelID 2752
Filed 10/18/19 Page 8 of 25 PagelD 1395

Cornelia Van Hoek

 

 

 

July 12, 2019
Page 26 Page 28;
1 Q. Okay. And in this document in the paragraph 1 A. You mean the difference between?
2 that's entitled "Notice of Suit Rights," do you see 2 Q. Mmm-hmm.
3 that -- 3 A. Vaguely. We -- I didn't sign it. I needed to
4 A. Mmm-hmm. 4 sign it. I think Rosemary Richards said she needed that |:
5 Q. -- towards the middle of the page? 5 signed, so --
6 A. Yes. 6 Q. Rosemary Richards is who?
7 Q. It states, "Your lawsuit must be filed within 90 7 A. She was the representative of the EEOC.
8 days of your receipt of this notice or your right to sue 8 Q. Okay.
9 based on this charge will be lost," end quote. Do you 9 A. I think that's when that happened.
10 _ see that? 10 Q. Other than Exhibit 3 to your deposition and
11 A. Yes. 11 Exhibit 1 to your deposition, have you filed any other
12 Q. And so did you understand when you received this|12 charges of discrimination?
13 document that you had to file a lawsuit within 90 days {13 A. No.
14 or you would not be able to sue based on this charge? 14 Q. Have you threatened to file any other charges of
15 A. Personally, no. I don't know legal. | just left 15 discrimination?
16 ~~ it up to my attorneys. 16 A. No.
17 Q. Okay. And your attorney is listed there as Peter | 17 Q. In Exhibit 3 to your deposition, you identify in
18 Helwig, correct? 18 this charge of discrimination the Florida Medical
19 A. That's correct. 19 Clinic. Do you see that?
20 Q. And did you file a lawsuit within 90 days of 20 A. Give me a minute to read it.
21 Exhibit 2? 21 Q. Of course.
22 A. I'm not sure. 22 A. Okay.
23 Q. You would rely on the court records that show the | 23 Q. So in this charge of discrimination, do you
24 — date in which you filed that lawsuit? 24 — identify the Florida Medical Clinic --
25 A. Yes. 25 A. Yes,
Page 27 Page 29
1 Q. I'll show you what's marked as Exhibit 3 to your 1 Q. Let me start over again. We interrupted each
2 deposition. 2 other. In this charge of discrimination, do you
3 (Exhibit 3 marked for identification.) 3 identify the Florida Medical Clinic as one of the
4 BY MS. DYSON: 4 accounts that you're complaining about?
5 Q. Do you recognize this document? 5 A. Ido.
6 A. Yes, I do. 6 Q. Do you identify any other account in that charge
7 Q. And what is it? 7 of discrimination?
8 A. That's the second EEOC charge. 8 A. I don't know if there was anything -- I mean, it
9 Q. And it has -- these are double-sided copies. It 9 happened all the time, so Florida Medical Clinic, I
10 has a front and back page, correct? 10 think, is what this one particular instance is
11 A. Yes. 11 addressing, yes. It states Florida Medical Clinic.
12 Q. And that's your signature on the second page? 12 Q. And there is no other account identified in this
13 A. Itis. 13. charge of discrimination, correct?
14 Q. And you also signed this charge of discrimination | 14 A. Not that I see.
15 under the penalty of perjury? 15 Q. Let me show you what's marked as Exhibit 4 to
16 A. Yes. 16 your deposition.
17 Q. And is this a true, accurate, and complete copy 17 (Exhibit 4 marked for identification.)
18 of the charge of discrimination that you signed on July {18 BY MS. DYSON:
19° 22, 2015? 19 Q. Do you recognize this document?
20 A. Yes. 20 A. Ido.
21 Q. Then there's another date on the back of the 21 Q. What is it?
22 document that -- next to your signature that is August | 22 A. This is from Rosemary Richards.
23-18, 2015. Do you see that? 23 Q. She's identified on the second page of the
24 A. Yes. 24 document, correct?
25

Q. Do you know why that is?

 

A. Yes, she is.

 

U.S.

8 (Pages 26 to 29)

LEGAL SUPPORT

www.uslegalsupport.com

bfeb07dc-7a36-458f-8d44-dd5b1 0fc250€

 
Case 8:17-cv-02447-WFJ-AAS Document 169

Case 8:17-cv-02447-WFJ-AAS Document 130

Hilda Klausina Maria

Filed 12/23/19 Page 9 of 25 PagelD 2753
Filed 10/18/19 Page 9 of 25 PagelD 1396

Cornelia Van Hoek

 

 

 

July 12, 2019
Page 30 Page 32 |:
1 Q. As an investigator specialist? 1 Q. -- that was submitted on your behalf, correct?
2 A. Yes, she is. 2 A. Correct.
3 Q. This is a document from the Florida Commission on} 3 Q. And it --
4 Human Relations, correct? 4 A. So it was -- yeah. Okay.
5 A. Correct. 5 Q. And it was signed by Mr. Helwig?
6 Q. And in this document is Ms. Richards informing 6 A. Not me.
7 you that you have to make an election? 7 Q. Do you recognize that as Mr. Helwig's signature?
8 A. Well, they're asking whether or not I want to 8 A. I think so,
9 continue the investigation. 9 Q. And it says "attorney for the complainant," Did
10 Q. Ms. Richards informs you that it has been 180 10 you understand that was you?
11 days since you filed your complaint of discrimination il A. Yes, that's Peter.
12. with the Florida Commission on Human Relations; is that | 12 Q. And this was signed on February 19, 2016. Do you |,
13 correct? 13 see that?
14 A. That's correct. 14 A. Ido.
15 Q. And she's telling you that you have several 15 Q. And you understood in making this election you
16 options? 16 were asking the Commission to continue processing and
17 A. Yes. 17 investigating the complaint and issuing a determination,
18 Q. And one of those options is to file a civil 18 correct?
19 action in federal or state court, correct? 19 A. Ido.
20 A. Correct, 20 Q. I'll show you what's marked as Exhibit 6 to your
21 Q. Another option is to allow the Commission to 21 deposition.
22 continue its investigation and issue a determination in 22 (Exhibit 6 marked for identification.)
23 this matter, correct? 23. BY MS. DYSON:
24 A. Correct. 24 Q. Do you recognize this document?
25 Q. Or you could file a petition for relief or 25 A. Ido.
Page 31 Page 33]
1 withdraw the case? 1 Q. And what is it?
2 A. Correct. 2 A. It's a letter to Rosemary Richards explaining the
3 Q. Those were the four options presented to you? 3 events of discrimination.
4 A. Yes. 4 Q. This is dated August 31, 2016, correct?
5 Q. And she also said that if you elect to have the 5 A. Correct.
6 Commission continue its investigation and then later 6 Q. So this is after the election form that you filed
7 decide to change your election, to notify the Commission | 7  on--
8 investigator at your earliest convenience. Do you see 8 A, 2019 (sic).
9 that? 9 Q. -- on February 19, 2016, correct?
10 A. Yes. 10 A. Correct.
11 Q. And do you recall making an election? 11 Q. This was part of the Florida Commission on Human
12 A. Well, we had a long report that we did with 12 Relations investigation that you were requesting that
13 Rosemary Richards, so | would assume that that's what {13 they conduct, correct?
14 you're referring to. 14 A. That's right.
15 Q. Okay. Let me show you what's marked as Exhibit 5} 15 Q. Did you understand that they were asking for you
16 to your deposition. 16 to identify the adverse actions that met certain
17 (Exhibit 5 marked for identification.) 17 criteria?
18 BY MS. DYSON: 18 A. Yes.
19 Q. Do you recognize this document? 19 Q. And you identified in here the Access Healthcare
20 A. Yes. 20 account, Florida Medical Clinic account, events that
21 Q. And what is it? 21 happened in December of 2015, the PrimeCare account, and
22 A. That we're electing to continue processing and 22 Dr. Randolph Knight, correct? :
23 investigating the complaint. 23 A. Correct.
24 Q. So this is the election of rights form -- 24 Q. You don't identify the Florida Hospital Physician
25

A. Mmm-hmm.

 

qh
ao

 

U.S.

Group account, correct?

9 (Pages 30 to 33)

LEGAL SUPPORT

www.uslegalsupport.com

bfeb07dc-7a36-458f-8d44-dd5b10fc250€

 
 

Case 8:17-cv-02447-WFJ-AAS Document 169 Filed 12/23/19 Page 10 of 25 PagelD 2754

Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 10 of 25 PagelD 1397

Hilda Klausina Maria Cornelia Van Hoek

 

 

July 12, 2019
Page 34 Page 36 |
1 A. That's in Number 3, isn't it? Maybe that's -- 1 A. Yes.
2 no. Sorry. 2 Q. And in the notice of determination, which is
3 Q. Sure. Take your time. 3. Exhibit 8 to your deposition, it provides you notice
4 A. I don't know if this document had Florida 4 that you may request an administrative hearing with the
5 Hospital. The abbreviation would be FHPG. I wouldn't 5 Division of Administrative Hearings by filing a petition
6 know what these exhibits are referring to here. 6 for relief within 35 days of the date of the
7 Q. Okay. 7 ~~ determination that was signed by the executive director,
8 A. It's talking about Gary Steele, so it still would 8 correct?
9 be Florida Medical Clinic. I don't believe it mentions 9 A. Correct.
10 Florida Hospital Physician Group in this. 10 Q. So you understood that you had the ability to
11 Q. Okay. Let me show you what's marked as Exhibit7/11 request an administrative hearing on the no-cause
12 to your deposition. 12 determination, correct?
13 (Exhibit 7 marked for identification.) 13 A. That's what it says.
14 BY MS. DYSON: 14 Q. Okay. And it also provides you notice that this
15 Q. Do you recognize this document? 15 determination of no reasonable cause will become final
16 A. Ido. 16 — if the complainant does not file a petition for relief
17 Q. And what is it? 17 within 35 days and the Commission will dismiss the
18 A. From the Florida Commission of Human Relations | 18 complaint. Do you see that?
19 determination. 19 A. Ido,
20 Q. Okay. And this is a determination that was made 20 Q. Did you file a petition for relief with the
21 on December 9, 2016? 21 Florida Commission of Human Relations?
22 A. Correct. 22 A. [left it up to Peter, so --
23 Q. So this is a determination that was made as a 23 Q. So then you would rely on whatever public records
24 — result of your election in Exhibit 5, correct, for 24 exist within the Florida Commission of Human Relations
25 the -- for the Florida Commission on Human Relations to | 25 or the Division of Administrative Hearings as to whether |
Page 35 Page 37 :
1 continue its investigation and issue a determination? 1 you filed the petition for relief?
2 A. Yes. 2 A. Correct.
3 Q. And the determination they found was that there 3 Q. I'll show you what's been marked as Exhibit 9 to
4 _ was no reasonable cause to support the complaint of 4 your deposition.
5 discrimination, correct? 5 (Exhibit 9 marked for identification.)
6 A. Correct. 6 BY MS. DYSON:
7 Q. Let me show you what's marked as Exhibit 8 to 7 Q. Do you recognize this document?
8 your deposition. 8 A. I think so.
9 (Exhibit 8 marked for identification.) 9 Q. Okay. And what is it?
10 BY MS. DYSON: 10 A. Dismissal and notice of rights.
11 Q. Do you recognize this document? ii Q. This one is -- the top of it says it's from the
12 A. Okay, This is on the same day, right? 12 Equal Employment Opportunity Commission?
13 Q. Appears to be dated the same date. I'm not sure 13 A. Correct.
14 if you're asking me, but I'll answer it. 14 Q. The previous determinations that we were talking
15 A. Yes. 15 about, which are Exhibits 7 and 8 to your deposition,
16 Q. Do you recall receiving both these documents, 16 are from the Florida Commission on Human Relations. Dp
17 Exhibit 7 and Exhibit 8 to your deposition? 17 you see that? ;
18 A. Yes. 18 A. On this?
19 Q. And Exhibit 8 is the notice of determination and 19 Q. No. If you look at Exhibits 7 and 8.
20 Exhibit 7 is the determination? 20 A. Seven and eight.
21 A. Mmm-hmm. 21 Q. So we're talking about different agencies?
22 Q. Correct? 22 A. Yes.
23 A. Right. 23 Q. This dismissal and notice of rights, did you
24 Q. When you received these documents, did you review, 24 receive a copy of it?
25 them?

 

25

 

U.S.

 

A. Probably.

10 (Pages 34 to 37)

LEGAL SUPPORT

www.uslegalsupport.com

bfeb07dc-7a36-458f-8d44-dd5b1 0fc250€
 

Case 8:17-cv-02447-WFJ-AAS Document 169 Filed 12/23/19 Page 11 of 25 PagelD 2755

Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 11 of 25 PagelD 1398

Hilda Klausina Maria Cornelia Van Hoek

 

 

July 12, 2019
Page 38 Page 40
1 Q. Did you read it? 1 (Exhibit 11 marked for identification.)
2 A. Probably. 2 BY MS. DYSON:
3 Q. And it says in the first paragraph next to the 3 Q. Do you recognize this document?
4 check marks, the boxes, that "The EEOC has adopted the | 4 A. Yes.
5 _ findings of the state or local fair employment practices 5 Q. And this is another document you produced to us
6 agency that investigated the charge." Do you see that? 6 in this case, correct?
7 A. Yes. 7 A. Yes.
8 Q. Did you understand that the EEOC was adopting the} 8 Q. And this is an e-mail from Ms. Piscitelli on
9 finding of the Florida Commission on Human Relations, 9 August 7, 2017?
10 which is Exhibit 7 to your deposition? 10 A. Yes.
11 A. Yes. We weren't happy with that. Yes. il Q. And she's requesting written consent to file a
12 Q. Okay. And under the notice of rights, this is 12 third amended complaint?
13 _ like the other notice of rights that you received that's 13 A. Yes.
14 Exhibit 2 to your deposition, correct? The same form 14 Q. And do you know what was contained within the
15 _ essentially? 15 third amended complaint?
16 A. Yes. 16 A. No. I can -- no,
17 Q. And in this notice of rights, it provides that 17 Q. Do you know if the third amended complaint had
18 your lawsuit must be filed within 90 days of your 18 the claims that were based on Exhibit 9, the charge
19 receipt of the notice or your right to sue based on this 19 of -- it's dismissal and --
20 charge will be lost. Do you see that? 20 A. I'm sure it did. It had to do with all of my
21 A. Ido. 21 claims.
22 Q. And did you understand that you needed to file a 22 Q. Okay. Let me show you what's marked as
23 lawsuit based on the charge within 90 days? 23 Exhibit 12 to your deposition.
24 A. I'm not an attorney. No. That's why I hired an 24 (Exhibit 12 marked for identification.)
25 attorney. 25 BY MS. DYSON:
Page 39 Page 41
1 Q. And so did Mr. Helwig receive a copy of this 1 Q. Do you recognize this document?
2 Exhibit 9 to your deposition? 2 A. Give me a minute.
3 A. I'm sure he did. 3 Q. Ofcourse. Please take your time.
4 Q. Let me show you what's marked as Exhibit 10 to 4 A. Yes.
5 your deposition. 5 Q. What is it?
6 (Exhibit 10 marked for identification.) 6 A. It's correspondence between you and my attorneys.)
7 BY MS. DYSON: 7 Q. And this is a document you produced in this case? |.
8 Q. Do you recognize this document? 8 A. It was produced in this case, yes.
9 A. No, 9 Q. And by you -- you see at the bottom where it says
10 Q. It's a document that you produced to us in this 10 ="van Hoek" and then the numbers?
11 case. iL A. It's presented through my attorncys.
12 A. Okay. 12 Q. Okay. It's not a document that we produced to
13 Q. Sol was trying to understand what it represents. (13 you; it's a document that you produced to us?
14 MR. HELWIG: If you don't know, don't guess. | 14 A. Correct.
15 A. I don't know. I do not know. 15 Q. That's all I want to make clear. In the top
16 BY MS. DYSON: 16 e-mail that's from me on August 14, 2017, it states that
17 Q. Okay. 17 pursuant to Rule 1.190A, the Florida Rules of Civil
18 A. I can assume but I don't know. 18 Procedure, we consent to the filing of the amended
19 Q. And what do you assume? 19 complaint, and we intend to challenge lack of merit in
20 A. Lassume it's delivery of some documents, but it 20 this amended complaint through appropriate motion
21 doesn't say from whom. | don't know. 21 practice. Do you see that?
22 Q. Do you know why you produced it in this case? 22 A. Ido.
23 A. No, 23 Q. Do you also see -- go back to Exhibit 12 -- that
24 Q. Let me show you what's marked as Exhibit 11to {24 I provided in this e-mail that "We do not believe that
25 25

your deposition.

 

 

it's prudent to waste the Court's time and resources on

 

U.S.

11 (Pages 38 to 41)

LEGAL SUPPORT

www.uslegalsupport.com

bfeb07dc-7a36-458f-8d44-dd5b10fc250€
 

Case 8:17-cv-02447-WFJ-AAS Document 169 Filed 12/23/19 Page 12 of 25 PagelD 2756

Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 12 of 25 PagelD 1399

Hilda Klausina Maria Cornelia Van Hoek

 

 

July 12, 2019
Page 42 Page 44}
1 the motion to amend"? 1 other than these two charges of discrimination?
2 A. Yes. 2 A. What do you mean? A lawsuit?
3 Q. Let me go back to Exhibit 12 one more time. 3 Q. Well, we talked about lawsuits. You told me you
4 Sorry about that. The date of this e-mail was August 4 haven't filed any other lawsuits. I'm talking about
5 14, 2017? 5 administrative claims. So have you filed for workers’
6 A. Yes. 6 compensation?
7 Q. Is that correct? 7 A. No,
8 A. Yes. 8 Q. Have you ever filed for social security benefits?
9 Q. I'll show you what's marked as Exhibit 13 to your | 9 A. There was, like, one month in Maine where I did
10 = deposition. 10 get, I think, benefits.
11 (Exhibit 13 marked for identification.) 11 Q. Okay. How long ago was that?
12. BY MS. DYSON: 12 A. My son was about -- about 40 years ago.
13 Q. Do you recognize this document? 13 Q. Okay.
i4 A. Ido, 14 A. And it was just for one month.
15 Q. And what is it? 15 Q. Okay.
16 A. Third amended complaint and demand for jury 16 A. One or two months. I just wanted to get out of
17 trial. 17 there.
18 Q. So the e-mail consenting to the amendment was on/ 18 Q. Okay. Have you ever filed for social security
19 August 14, 2017, in Exhibit 12. The third amended 19 disability benefits?
20 complaint wasn't filed until September 20, 2017; is that | 20 A. No.
21 correct? 21 Q. Have you -- any -- filed any claim for long-term
22 MR. HELWIG: I'm not sure if I heard the 22. or short-term disability benefits?
23 question right. Did you say the e-mail was dated 23 A, No,
24 2012 or '17? 24 Q. Now, you were hired at Physician Sale & Services |
25 MS. DYSON: '17. Yes. I can restate the 25 in 1994, correct?
Page 43 Page 45 |
1 question. 1 A. Correct.
2 MR. HELWIG: Just to clarify. 2 Q. And you have continuously been employed since
3 MS. DYSON: Sure. 3 that date?
4 BY MS. DYSON: 4 A. Thave.
5 Q. So the e-mail that's exhibit -- Exhibit 12 to 5 Q. And you are still currently employed?
6 your deposition is dated August 14, 2017, correct? 6 A. Tam.
7 A. Correct. 7 Q. And either at PSS or McKesson you have not been}
8 Q. And the third amended complaint was filed on 8 — suspended, correct?
9 September 20, 2017; do you see that? 9 A. No.
10 A. Ido, 10 Q. Not been demoted, correct?
11 Q. And to your knowledge, is this the first 11 A. No.
12 complaint that you filed that contains your complaints | 12 Q. You have not been terminated, correct?
13 under Title 7? 13 A. No.
14 A. [have no idea what you're talking about. 14 Q. It's correct?
15 Q. Okay. You would rely on the public court filings | 15 A. That's correct.
16 to reflect as to when you first raised the Title 7 16 Q. Have you been issued any corrective disciplinary
17 claims in the complaint, correct? 17 action at either PSS or McKesson?
18 A. Title 7? I don't -- I guess. 18 A. Have I filed anything?
19 Q. You don't have any other information? 19 Q. No. Have you ever received any corrective
20 A. No, 20 disciplinary action?
21 Q. So you would rely on the court filings to 21 A. Yes.
22 accurately reflect when you filed the Title 7 lawsuit, 22 Q. Okay. And when did you receive corrective
23 correct? 23 disciplinary action?
24 A. That and my attorneys, yes. 24 A. I didn't even know it was a correction until we
25 25

Q. Have you filed any other administrative claims

 

 

had one of the depositions, but something was filed with}

 

12 (Pages 42 to 45)

U.S. LEGAL SUPPORT
www.uslegalsupport.com

bfeb07dc-7a36-458f-8d44-dd5b1 0fc250€
 

Case 8:17-cv-02447-WFJ-AAS Document 169 Filed 12/23/19 Page 13 of 25 PagelD 2757

Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 13 of 25 PagelD 1400

Hilda Klausina Maria Cornelia Van Hoek

 

 

July 12, 2019
Page 46 Page 48 |
1 HR in reference to e-mail "etiquacy." 1 Q. Do you understand that you are an at-will
2 Q. Let me show you what's marked as Exhibit 14 to 2 employee?
3. your deposition. 3 A. I'm what?
4 (Exhibit 14 marked for identification.) 4 Q. An at-will employee.
5 BY MS. DYSON: 5 A. No.
6 Q. Do you recognize this document? 6 Q. You don't have an employment agreement, do you? |.
7 A. Ido. 7 A. [have an agreement, yes.
8 Q. And what is it? 8 Q. And does the agreement provide that you will be
9 A. It's talking about the e-mails and the tone and 9 employed for a certain period of time?
10 messaging and the contents. 10 A. No.
11 Q. Is this the letter that you were just referring 11 Q. That you could be terminated at any time?
12 to? 12 A. I guess I could. I don't really know.
13 A. Yes, it is. 13 Q. Do you understand you could resign at any time?
14 Q. In this letter from Mr. Jensen, at the very end 14 A. Yes.
15 he explains that the failure to maintain a professional 15 Q. Okay.
16 and respective posture may lead to disciplinary action, 16 A. We have noncompetes. I don't know if that's what
17 correct? 17 -you're talking about.
18 A. Yes. 18 Q. Sure. What I'm talking about is that no one has
19 Q. So was this disciplinary action? 19 guaranteed you that you are going to be employed for an
20 A. Was this in itself? I would assume so. 20 X term of years?
21 Q. Okay. Did it have any impact on your employment?; 21 A, They don't guarantee it, but it's like if you are
22 A. No, not really. 22 within your numbers forecast-wise, we get evaluations
23 Q. Are you aware of any other corrective discipline 23 quarterly, so --
24 action that you received? 24 Q. But there's no promise of continued employment?
25 A. I was on a -- with PSS I was on a 90-day 25 A. No.
Page 47 Page 49 |
1 corrective-something-or-other. I'm not sure. It was a 1 Q. Correct?
2 long time ago. 2 A. No.
3 Q. Was that related to your performance? 3 Q. Is that correct?
4 A. Yes. 4 A. That's correct.
5 Q. So a performance improvement plan? 5 Q. Okay. And just like you can freely leave your
6 A. Right. 6 employment at any time you want to leave your
7 Q. You have 90 days to improve your performance? 7 employment?
8 A. That's what it was. 8 A. That's right.
9 Q. How long ago was that? 9 Q. Do you recall signing a confidentiality agreement
10 A. Long time ago. I remember where it was. [think |10 when you worked for Physician Sales & Service?
11 it was in Starbucks or Panera Bread and with Tom 11 A. Ido.
12. Fitzgerald and Steve Shaverling. 12 Q. Let's mark this as Exhibit 15 to your deposition.
13 Q. And how many of those performance improvement) 13 (Exhibit 15 marked for identification.)
14 plans were you placed on? 14 BY MS. DYSON:
15 A. One. 15 Q. Do you recognize this document?
16 Q. And can you give me an approximate -- how many | 16 A. Yes.
17 years ago you received that performance improvement | 17 Q. What is it?
18 plan? 18 A. Confidentiality agreement.
19 A. Let's see, Let's say maybe between 15,17 years (19 Q. That you signed?
20 or something. 20 A. That's my signature.
21 Q. Okay. And other than that performance 21 Q. And what did you agree to do in this
22 improvement plan and the letter that's Exhibit 14 to 22 confidentiality agreement?
23 your deposition, have you received any other corrective | 23 A. That I will keep all the secrets and sales
24 disciplinary action during your employment? 24 information confidential.
25 Q. Okay. Did you understand that this agreement

25

A. Not that I know of.

 

 

U.S.

13 (Pages 46 to 49)

LEGAL SUPPORT

www.uslegalsupport.com

bfeb07dc-7a36-458f-8d44-dd5b10fc250€

 
Case 8:17-cv-02447-WFJ-AAS Document 169 Filed 12/23/19 Page 14 of 25 PagelD 2758

Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 14 of 25 PagelD 1401

Hilda Klausina Maria Cornelia Van Hoek

 

 

 

July 12, 2019
Page 50 Page 52 |:
1 continued throughout your employment? 1 A. Since the beginning, '94.
2 A. Yes. 2 Q. You said that previously you used to have an
3 Q. You understand that even today you're required to | 3 assigned territory. So was that when you worked for a
4 keep confidential sales information? 4 different company?
5 A. Oh, yeah, yeah. 5 A. The only time I had, like, boundaries and kept
6 Q. And that you could be terminated for disclosing 6 within the boundaries would have been when I was with
7 sales information? 7  Durfulauer.
8 A. Yes. 8 Q. So since 1994 you could sell wherever you could
9 Q. Did you provide to your attorney sales 9 find business?
10 information in this case? 10 A. Pretty much,
il MR. HELWIG: Object to the form. And I'm 11 Q. And do you know whether the other commissioned
12 going to direct you not to answer. 12 _ sales representatives who report to Mr. Jensen are paid
13 A. Okay. 13 on the same formula that you're paid on?
14 BY MS. DYSON: 14 A. We have Account Executives | and 2, and I
15 Q. Do you understand that your attorney provided to | 15 understand I'm one of them.
16 the Florida Commission on Human Relations sales data | 16 Q. Okay.
17 related to PSS or McKesson? 17 A. We have always referred to ourselves as account
18 A. Peter? 18 managers, not account executives.
19 MR. HELWIG: The question is do you 19 Q. Okay.
20 understand and that's all. 20 A. McKesson just recently gave us those titles. But
21 A. Yes. 21 _ they do designate -- one set has -- we call them "wheel
22 MR. HELWIG: You can go ahead and answer | 22 _ reps,” which they have a salary, car, expenses, and they
23 that. 23 do get bonuses for certain things. But we're total
24 BY MS. DYSON: 24 commission,
25 Q. Even though you had a confidentiality agreement, | 25 Q. So there's two types of representatives that
Page 51 Page 53 |
1 there was sales information that was provided to the 1 report up to Mr. Jensen: One is referred to
2 Florida Commission on Human Relations, correct? 2 colloquially as wheel reps --
3 A. Yes, 3 A. Mmm-hmm.
4 MS. DYSON: Let's take a break. 4 Q. -- and the other is -- what are they referred to
5 (Break from 10:18 a.m. to 10:26 a.m.) 5 as?
6 BY MS. DYSON: 6 A. Full commission reps.
7 Q. Ms. van Hoek, during your employment and as it 7 Q. Full commission reps. And the other full
8 continues today, do you understand that you receive 100| 8 commission reps, are they compensated based on the samq.
9 percent commissions on sales? 9 formula that you're compensated on? :
10 A. Yes. 10 A. Yes.
11 Q. Okay. You're not salaried in any way? 11 Q. Do you have a compensation plan that applies to
12 A. No. 12 you and the other full commission reps?
13 Q. And have never been a salaried sales rep? 13 A. Correct.
14 A, When Physician Sales & Services first hired me, 1 | 14 Q. And in terms of the accounts that you bring in,
15 was -- had a guarantee. 15 are you given specific assigned accounts?
16 Q. You had a guarantee? 16 A. Given?
17 A. Fora year. 17 Q. Mmm-hmm.
18 Q. Okay. That being said, it means that whatever 18 A. We go out, we get the business, and we really
19 _ sales you bring in, that's what you're compensated on? | 19 don't get given accounts.
20 A. Correct. 20 Q. Right. So --
21 Q. Do you have an assigned territory? 21 A. If you do, it’s very nice.
22 A. We used to have cookie-cutter territories. Now 22 Q. Okay. So neither McKesson or PSS says you,
23 wedon't. It's wherever we can get business. 23 Ms. van Hoek, here's your list of accounts; go sell to
24 Q. And how long has that been the case that you 24 those businesses?
25 25

don't have an assigned territory?

 

 

A. No.

 

U.S.

14 (Pages 50 to 53)

LEGAL SUPPORT

www.uslegalsupport.com

bfeb07dc-7a36-458f-8d44-dd5b10fc250€
Case 8:17-cv-02447-WFJ-AAS Document 169 Filed 12/23/19 Page 15 of 25 PagelD 2759

Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 15 of 25 PagelD 1402

Hilda Klausina Maria Cornelia Van Hoek

 

 

 

July 12, 2019
Page 54 Page 56
1 Q. Okay. 1 Q. So automatically that would be your account going
2 A. I've cultivated my own. 2 forward?
3 Q. And that would be the same with the other sales 3 A. Correct.
4 representatives? They've all cultivated their own 4 Q. And if the -- can a customer who doesn't have a
5 business, correct? 5 relationship with a representative, can they get orders
6 A. Correct. 6 and services through McKesson or PSS?
7 Q. The other full commission sales representatives? 7 A. Meaning if someone just calls in and wants to set
8 A. Right. 8 up an account or buy product?
9 Q. And when -- can you take me through the process | 9 Q. Mmm-hmm.
10 of cultivating an account, a new account? 10 A. Yeah. I mean, that happens, I think, a lot where
11 A. A new one? 11 _ they call in and ask to have an account set up. And at
12 Q. Mmm-hmm. 12 that point, those accounts are referred to the sales :
13 A. Well, for instance, I received a phone call from 13 manager, and the sales manager determines who gets thos¢
14 aphysician, and actually his wife, and they said they 14 accounts. I understand that the wheel reps have first
15 were new in the area and they wanted to set up an 15 dibs on accounts now.
16 — account with McKesson for medical supplies. 16 Q. Okay. So when someone calls in to customer
17 Q. Okay. 17 service, doesn't have a relationship with a
18 A. And then I go and I visit with the account and 18  full-commissioned rep and says I need, you know,
19 find out what their needs are, and I give them a credit 19 — supplies, and then goes it to the sales manager, and the
20 application and they fill that out either on paper or 20 sales manager would assign it out, but they give
21 they can do it online and provide their licenses, and 21 preference to the wheel reps?
22 then those accounts are set up. 22 A. Correct.
23 Q. Okay. And is there a place on that credit 23 Q. Same process that existed at PSS?
24 application for them to designate you as the 24 A. Pretty much.
25 representative? 25 Q. When you say that you believe it happens a lot,
Page 55 Page 57
1 A. Yes. 1 that customers call in without having an affiliation
2 Q. On the online application and the paper 2 with a fully-commissioned rep, what does "a lot" mean?
3. application? 3 A. It's just a term. I mean, I'm sure -- I'm not in
4 A. I believe the online has it too. 4 customer service, so I wouldn't know the amount.
5 Q. Okay. And when the -- when you say the accounts; 5 Q. Okay. So you don't know what percentage of the
6 are set up, who sets up those accounts? 6 accounts are opened by a customer calling customer
7 A. Someone in corporate. 7 service --
8 Q. Okay. And when the -- that paperwork comes in, 8 A. Let's say it's not unusual for that to happen.
9 is that account your account? 9 Q. We are interrupting each other, so let me restart
10 A. Normally. 10 the question. So you don't know what percentage of
11 Q. Does someone have to assign it to you? 1 accounts are opened as a customer calling in to customer |.
12 A. If there is a dispute of whether maybe another 12 service versus having a relationship with a commissioned |
13 _ rep said I've already been in there, something like 13. rep and then submitting their credit application?
14 that. 14 A. No.
15 Q. Then the account -- 15 Q. And you said it is not unusual. What's the basis
16 A. Then it goes to -- the sales manager would make {16 for that statement?
17 that determination. 17 A. Well, there's advertising online that McKesson
18 Q. So if there's a dispute as to who owns that 18 does with our phone number, and they'll call in to that
19 account, the sales manager makes that decision? 19 800 phone number.
20 A. Correct. 20 Q. Okay. But you don't know what number of times
21 Q. If there is no dispute, who makes that decision? 21 people call that?
22 A. It's just left the way that it is. 1 don't know 22 A. [have no idea.
23 that anyone makes the decision. 23 Q. Okay. Do you recall when you started reporting
24 Q. It's automatic? 24 to Mr. Jensen?
25 25

A. It's automatic.

 

U.S.

 

 

A. Let's see. 2013 we were acquired by McKesson. I

15 (Pages 54 to 57)

LEGAL SUPPORT

www.uSslegalsupport.com

bfeb07dc-7a36-458f-8d44-dd5b1 0fc250€
 

Case 8:17-cv-02447-WFJ-AAS Document 169 Filed 12/23/19 Page 16 of 25 PagelD 2760

Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 16 of 25 PagelD 1403

Hilda Klausina Maria Cornelia Van Hoek

 

 

July 12, 2019
Page 58 Page 60
1 don't know exactly the date. Beginning part of the 1 Q. Do you understand that the way the sales manager
2 year, I believe. 2 is compensated is based on performance of the sales
3 Q. Okay. 3 team?
4 A. And my sales leader at the time was Carlos 4 A. Correct.
5  Xiques, and he was my sales leader for a while and 5 Q. So your sales roll up to Mr. Jensen?
6 there -- I] mean, we were all -- first we were -- one day 6 A. Correct.
7 ~~ we were competitors, and the next day we were, like -- 7 Q. And when you worked for Mr, Xiques, your sales
8 they were family. That's kind of a hard transition for 8 rolled up to Mr. Xiques?
9 a lot of people to make. 9 A. Correct.
10 Q. Sure. 10 Q. So if you lose an account or you lose sales,
il A. So Paul and Carlos worked very close together, 11 Mr. Jensen losses sales and losses that account,
12 and I believe that they were trying to figure out what 12 correct?
13 teams. And I] don't know if they were using, like, areas | 13 A. Correct. Well, not necessarily unless it was
14 that were more convenient for the sales leaders. I'm 14 assigned to another one of his reps.
15 not sure how they did that. But at that time, shortly 15 Q. Okay. But ifit's assigned to someone on a
16 after, 1 was assigned to Paul Jensen. 16 different team --
17 Q. And did you understand that Carlos Xiques -- he {17 A. Then he would not.
18 came from PSS, correct? 18 Q. Okay. Do you know if Craig Williams ever
19 A. Correct. 19 reported to Mr. Jensen?
20 Q. And he was the sales leader over the same 20 A. No, he did not.
21 geographic area of west Florida as Paul -- 21 Q. So when the account assignment decision was made |
22 A. We -- yes. 22 onthe Access account, Mr. Williams didn't report to
23 Q. Wait. Hold on. 23 Mr. Jensen, correct?
24 A. I'm sorry. 24 A. No,
25 Q. I know -- let me finish asking the question. So 25 Q. So Mr, Williams' sales rolled up to his manager,
Page 59 Page 61
1 Carlos Xiques at PSS before the acquisition, was over 1 correct?
2 the same geographic area as Paul Jensen was at McKesson? 2 A. Correct.
3 A, Yes, 3 Q. And do you know who his manager was?
4 Q. And they were competitors? 4 A. Alex Loisey.
5 A. Yes. 5 Q. I think it's Loisey.
6 Q. Okay. And so then when the acquisition happens 6 A. Loisey.
7 and the teams need to merge, then some people stayed 7 Q. And it's Alexandra?
8 with Carlos and some people went to Paul Jensen and some 8 A. Alexandra, yeah.
9 McKesson people from Paul Jensen's team went to Carlos? 9 Q. Do you know her?
10 A. Correct. 10 A. Yes.
il Q. So it went both ways? il Q. Okay. Is she a female sales manager?
12 A. Yes. 12 A. Yes.
13 Q. And you don't know how those decisions were made} 13 Q. And so when the decision was made to allow
14 correct? 14 Mr. Williams to keep certain ship-tos under Access,
15 A. No. 15 those accounts then rolled up to Ms. Loisey, right?
16 Q. It's correct that you don't know. 16 A. Correct.
17 A. It is correct that I don't know. 17 Q. So Mr. Jensen lost those sales as well, correct?
18 Q. So then you started reporting to Mr. Jensen 18 A. I believe I was still under Carlos at that point.
19 sometime in 2013, then? 19 I'm not sure, but it was a transition period.
20 A. Yes, I believe so. 20 Q. Okay. I mean, if you reported to Mr. Xiques, he
21 Q. And you don't recall the specific date? 21 would have lost those sales --
22 A. Hmm-mmm. 22 A. Correct.
23 Q. Would you rely on company records to reflect 23 Q. -- when it went to Mr. Williams and Ms. Loisey?
24 that? 24 A. Correct.
25 A, Sure. 25 Q. Now, Mr. Jensen -- as it exists today, you still

 

 

 

U.S.

16 (Pages 58 to 61)

LEGAL SUPPORT

www.uslegalsupport.com

bfeb07dc-7a36-458f-8d44-dd5b10fc250€
 

Case 8:17-cv-02447-WFJ-AAS Document 169 Filed 12/23/19 Page 17 of 25 PagelD 2761

Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 17 of 25 PagelD 1404

Hilda Klausina Maria Cornelia Van Hoek

 

 

July 12, 2019
CONFIDENTIAL Page 62 CONFIDENTIAL Page 64
1 have the Access account, correct? 1 A. Correct. From my knowledge, yeah.
2 A. Ihave the bill-to account. 2 Q. And from your knowledge, which is all we can ask}:
3 Q. Okay. Do you know how many ship-to accounts are} 3 about today -- :
4 under Access? 4 A. Active accounts, yeah.
5 A. There's under 100. 5 Q. Active ship-to accounts?
6 Q. Okay. And do you know how many ship-tos 6 A. Right.
7 Mr. William has? 7 Q. And then you own the rest of those ship-to
8 A. At this point five or six maybe. 8 accounts, correct?
9 Q. Okay. And is Ms. Laura Carmen, now Capriotti, 9 A. Correct.
10 still involved in the Access account? 10 Q. And you own the bill-to account, correct?
11 A. Yes. 11 A. Correct.
12 Q. And do you know how many ship-to locations she [12 Q. Does Mr. Anderson, Mr. Williams, Ms. Hosley, or |:
13 has? 13. Ms. Capriotti own any of the bill-tos? :
14 A. I would assume about the same amount. 14 A. There is only -- well, there's two bill-tos. One :
15 Q. Five to six? 15 is the Access-owned and one is the IPA portion of their |;
16 A. Five to six. 16 business.
17 Q. Okay. And is there anyone else that's involved 17 Q. Who owns those bill-tos?
18 from a representative perspective? 18 A. Me.
19 A. Michelle Hosley. 19 Q. Now, Mr. Jensen as the sales manager -- well, let
20 Q. And do you know how many ship-tos Michelle Hosle¥0 me ask you a different question first. Are you
21 has? 21 considered the lead representative on the Access
22 A. About five or six or maybe four or five. 22 account?
23 Q. Okay. So between Ms. Hosley, Ms. Carmen, now {23 A. Yes.
24  Capriotti, and Mr. Williams, they have about 15 24 Q. As the lead representative on the Access account
25  ship-tos? 25 who reports to Mr. Jensen, is he the lead sales manager
CONFIDENTIAL Page 63 CONFIDENTIAL Page 65]
1 A, I'd say 15, maybe 20. 1 on the Access account?
2 Q. Fifteen to 20 ship-tos? 2 A. He's the only sales manager. Well, no, you're
3 A. Fifteen to 20. 3. right. Craig has Loisey. We call her Alex.
4 Q. And you said there's 100 ship-tos? 4 Q. Okay. Okay. So let's call her Ms. Loisey for
5 A. Under. There's probably 80. 5 the purpose of this deposition because that's the only
6 Q. Eighty ship-tos? 6 way I know.
7 A. Mmm-hmm. 7 A, Okay. Ms. Loisey.
8 Q. And so other than the 15 or 20 that are assigned 8 Q. I don't know if that's how you say it.
9 to Mr. Williams, Ms. -- I'm going to call her 9 A. I don't either,
10 ~=Ms. Capriotti -- 10 Q. We're going to do it this way.
il A, Sure. 1 A, Okay.
12 Q. -- and Ms, Hosley, you own the rest of the 12 Q. So Ms. Loisey is the sales leader over
13 ship-tos, correct? 13. Mr. Williams?
14 A. Todd Anderson owns one of them. 14 A. Right.
15 Q. Okay. So Mr. Anderson owns one? 15 Q. But Mr. Jensen is the primary sales manager on
16 A. Mmm-hmm. And when you have a ship-to, it's just |16 this account, correct?
17 sohard to say. You might have a ship-to that does 17 A. Yes.
18 $2,000 a year. You might have a ship-to that does 18 Q. And so he answers all of the questions as it
19 $20,000 a year. So -- 19 _ relates to those that are required to be answered by the
20 Q. Okay. But what I'm trying to understand are the 20 sales manager?
21 number of accounts. 21 A. Yes.
22 A. Sure. 22 Q. Even over those issues that Mr. Williams has as
23 Q. Okay. So you -- so including Todd Anderson, 23 it relates to the Access accounts, correct?
24 Mr. Williams, Ms. Capriotti, and Ms. Hosley, they 24 A. Yeah. We control the billing, yes.
25 25 Q. And Mr. Jensen doesn't receive any compensation

 

together own 15 to 20 ship-tos?

 

 

U.S.

17 (Pages 62 to 65)

LEGAL SUPPORT

www.uslegalsupport.com

bfeb07dc-7a36-458f-8d44-dd5b10fc250€
 

Case 8:17-cv-02447-WFJ-AAS Document 169 Filed 12/23/19 Page 18 of 25 PagelD 2762

Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 18 of 25 PagelD 1405

Hilda Klausina Maria Cornelia Van Hoek

 

 

July 12, 2019
CONFIDENTIAL Page 66 Page 68 |
1 from the sales that Mr. Williams completes on the Access; 1 _ period of time, and there really -- anything hasn't
2 account, correct? 2 happened at Florida Medical since then.
3 A. I don't believe so. 3 Q. Okay. So at the time that Mr. Jensen made the
4 Q. Okay. And Todd Anderson, do you know who he 4 decisions of the Florida Medical Clinic, Mr. Brady did
5 reports to? 5 not report to Mr. Jensen, correct?
6 A. Jensen. 6 A. Correct.
7 Q. And Michelle Hosley, who does she report to? 7 Q. So whatever sales Mr. Brady received as a result
8 A. Mr. Jensen. 8 of the Florida Medical Clinic account, Mr. Jensen did
9 Q. And Ms. Capriotti, who does she report to? 9 not receive any compensation from those, correct?
10 A. Mr. Jensen. 10 A. Correct.
11 Q. And is Ms. Capriotti one of those wheel reps that 1i Q. The Dr. Randolph Knight account, that assignment
12 you referred to earlier? 12 decision was made in August of 2014?
13 A. She is. 13 A. That sounds right.
14 Q. What about Ms. Hosley? 14 Q. Okay. So sometime in 2014?
15 A. She's a commissioned rep. 15 A. Yes.
16 Q. She's a fully-commissioned rep? 16 Q. We'll get into details with documents.
17 A. As far as I know, yes. 17 A. Yeah. A lot of dates. :
18 Q. When you -- before the acquisition by McKesson in | 18 Q. Sometime in 2014 that account decision was made? |
19 2013, when you were reporting to Mr. Xiques, was Clint | 19 A. Right.
20 Brady on your team? 20 Q. And Mr. Brady was the one that was assigned that
21 A. Yes. 21 account, correct?
22 Q. You and Mr, Brady both reported to Mr. Xiques? 22 A. When he left Florida Medical Clinic, yes. I
23 A. Yes. 23 mean, Florida Hospital Physician Group.
24 Q. And after the acquisition and after you moved to 24 Q. Okay. When Dr. Knight left Florida Hospital
25 Mr. Jensen's team, did Mr. Brady move with you to 25 Physician Group?
Page 67 Page 69
1 Mr. Jensen's team? 1 A. Correct.
2 A. No, not to my knowledge. 2 Q. That's the account assignment issue that we're
3 Q. Do you know who he -- Mr, Brady reports to today?| 3 talking about in this case, right?
4 A. Well, there was a Brian Nehr in between, but he 4 A. Yes.
5 now reports to Mr. Jensen. 5 Q. Okay. At the time that that account was assigned
6 Q. And do you know when that started? 6 to Mr. Brady, Mr. Brady did not report to Mr. Jensen,
7 A. believe he was a sales leader for a couple of 7 correct?
8 years. It was shortly after. He took Carlos's 8 A. He did not.
9 position. 9 Q. So whatever sales commissions that -- or whatever |}.
10 Q. And when you say "he," you're referring to Brian 10 sales that Mr. Brady accomplished with Dr. Knight did
11. Nehr? 11 not roll up to Mr. Jensen, correct?
12 A. Brian Nehr. 12 A. Correct.
13 Q. Okay. So do you know when Mr. Brady moved to {13 Q. And did you understand who was responsible for
14 Mr. Jensen's team? 14 making that account assignment decision as it related to |:
15 A. This was fairly recently. 15 Dr. Knight?
16 Q. Okay. Would you rely on the company records to | 16 A. Paul Jensen and Carlos Xiques had conversations,
17 accurately reflect that date? 17 T understand, and I think it was a joint decision.
18 A, Yes. 18 Q. Do you know that or are you getting that
19 Q. Now, the Florida Medical Clinic account, were 19 information from someone else?
20 some of the account assignment decisions related to 20 A. Through the e-mails, it implied that.
21 Florida Medical Clinic made by Mr. Jensen? 21 Q. Did you understand that?
22 A, Yes. 22 A. And Carlos, I think, ended up making the final
23 Q. And at the time that Mr. Jensen made those 23 decision, which happened much later in November, I
24 decisions, did Mr. Brady report to Mr. Jensen? 24 think. It took a long time to make that decision.
25 25

A. Mr. Jensen's only been over Clint Brady a short

 

 

Q. Did you understand that when -- let me back up.

 

U.S.

18 (Pages 66 to 69)

LEGAL SUPPORT

www.uslegalsupport.com

bfeb07dc-7a36-458f-8d44-dd5b1 0fc250€
 

Case 8:17-cv-02447-WFJ-AAS Document 169 Filed 12/23/19 Page 19 of 25 PagelD 2763

Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 19 of 25 PagelD 1406

Hilda Klausina Maria Cornelia Van Hoek

 

 

July 12, 2019
Page 70 Page 72

1 Did you understand that Dr. Knight's office called the 1 Q. And who does he report to?

2 McKesson customer service line and asked for supplies?} 2 A. Paul Jensen.

3 A. Ido not know that. 3 Q. And when did he start reporting to Mr. Jensen?

4 Q. Do you know who was -- who made the initial 4 A. I don't know.

5 account assignment decision as it relates to Dr. Knight? | 5 Q. Would you rely on the company records to

6 A. I mean, it had to be Carlos Xiques, but I have no 6 accurately reflect that?

7 proof of that. 7 A. Yes.

8 Q. All I'm asking is what your knowledge is, and 8 Q. Now, I want to talk about the Access account,

9 that's all I want to know, If you don't have that 9 that type of shared account just in a general sense
10 knowledge, you don't have that knowledge. It's 10 right now. Do you understand that there are some
11 perfectly fine. 11 accounts within McKesson and that existed with PSS that
12 A. Mmm-hmm. 12 _ there are multiple representatives that service one
13 Q. Now, at the time, though, that Mr. Xiques made 13. account?
14 that decision, you were not on his team, correct? 14 A. Yes.
15 A. That is correct. 15 Q. And Access is an example of that account?
16 Q. Now, the Florida Hospital Physician Group 16 A. Yes,
17 account, do you recall when that account assignment 17 Q. And when you have a shared account, there is one
18 decision was made? 18 lead representative for that account, correct?
19 A. For the whole group? 19 A. Yes,
20 Q. Well, let's first start -- there was some 20 Q. And in the instance of Access, that would be you?
21 decision made between -- let me rephrase, 21 A. Right.
22 There was some decision made regarding the 22 Q. And as a result of being the lead representative
23 Florida Hospital Physician Group in 2014; is that 23 or really the owner of the bill-to, if there were any
24 correct? 24 new accounts opened, any new ship-to locations that are
25 A. Some decisions made? 25 opened within that account, that typically would go to

Page 71 CONFIDENTIAL Page 73

1 Q. Mmm-hmm. Regarding the account assignment. 1 you as the bill-to, correct?

2 A. What specifically? I don't know what you're 2 A. As long as it's an account that doesn't already

3 asking. 3 have a rep attached to it. I mean, there could be a

4 Q. Sure. Sure. So in 2014, was there a decision 4 doctor's office that joins the group that currently is

5 made that you and Mr, Brady would be the representatives 5 in -- is a customer of McKesson and has a sales rep

6 who would work the Florida Hospital Physician Group 6 attached to it. That would -- they would attach to it,

7 account -- 7 but then they would hook up to the bill-to.

8 A. Yes. 8 Q. Okay. So Dr. Smith -- let's just give an

9 Q. -- going forward? 9 example. Dr. Smith is out there practicing urology on
10 A. Yes. 10 his own, and he's using Clint Brady as his account
11 Q. Okay. And at the time that that decision was 11 manager for McKesson, and he's purchasing supplies.
12 made, was Mr. Brady on Mr. Jensen's team? 12 Dr. Smith decides it would be better if he hooks
13 A. No. 13 up with Access Healthcare Group. So then Dr. Smith
14 Q. And Mr, Jensen, like you, didn't get any credit 14 comes into the Access Healthcare Group as a ship-to
15 _ for the sales that Mr. Brady made, correct? 15 location?
16 A. That's correct. 16 A. Correct.
17 Q. Now, since Mr. Brady has joined Mr. Jensen's 17 Q. And then Clint Brady would continue to service
18 team, now reports to Mr, Jensen, do you challenge any 18 that ship-to location, correct?
19 account assignment decision that Mr. Jensen has made 19 A. That is not correct.
20 with respect to Mr. Brady? 20 Q. Okay. So what is the instance that you're
21 A. I don't think so. 21 telling me about when you said that someone who is
22 Q. Do you know who Mark Rainville is? 22 already being serviced by McKesson?
23 A. Ido. 23 A. Well, like Todd Anderson. Up until recently he
24 Q. Who is he? 24 — did not have an account with Access, and one of his
25 A. 25

 

He is a commissioned rep.

 

doctors joined the group.

 

U.S.

19 (Pages 70 to 73)

LEGAL SUPPORT

www.uslegalsupport.com

bfeb07dc-7a36-458f-8d44-dd5b1 0fc250€
 

Case 8:17-cv-02447-WFJ-AAS Document 169 Filed 12/23/19 Page 20 of 25 PagelD 2764

Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 20 of 25 PagelD 1407

Hilda Klausina Maria Cornelia Van Hoek

 

 

July 12, 2019
Page 74 CONFIDENTIAL Page 76 |
1 Q. Okay. CONFIDENTIAL 1 Q. And your decisions impact the other
2 A. So he gets credit for that particular ship-to, 2 representatives that are on that account, correct?
3 but once they join the Access group, they've been asked | 3 A. That is correct.
4 not to call on that particular location. 4 Q. And this process that we have described with you
5 Q. Okay. But he still gets the sales credit for 5 being the bill-to owner, is that the same process that's
6 that? 6 used for all of the shared accounts, to your knowledge?
7 A. Correct. 7 A. Say it again.
8 Q. But -- so now let's go to a different example. 8 Q. Sure. Sure. There are other shared accounts
9 Dr. Smith, let's say, newly out of medical school isnow | 9 — within McKesson, correct?
10 wanting to join the Access Healthcare Group. No 10 A. Yes.
11 affiliation with anyone else before, new ship-to 11 Q. And this process where the bill-to owner does the
12 locations created. 12 customer service on the account, the accounting on the
13 A. Correct. 13 account, and sets the pricing, that's the same process
14 Q. Those sales then go to you as the bill-to owner, 14 _ that's used for all the shared accounts, correct?
15 correct? 15 A. Yes. But like, for instance, with Tower
16 A. Correct. 16 Diagnostic, I call on my ship-to accounts, and I'm the
17 Q. What are your -- as the bill-to owner of a lead 17 one that's setting up the labels. I'm the contact
18 account rep on an account, a shared account, what are §18 person for the administrators of those ship-to
19 your job duties and responsibilities? 19 communications.
20 A. Well, like recently they're placing their orders 20 Q. Do you know if that works the same way for any
21 online, so they go through our web portal. They place #21 — other accounts?
22 their orders. Their orders go pending the super user, 22 A. Yes.
23 which is one of the managers with Access Healthcare. | 23 Q. Okay. And other accounts that are not assigned
24 And right now we're setting all of the accounts 24 to you?
25 up with scan manager, which is a device where you scan; 25 A. Yes.
CONFIDENTIAL Page 75 CONFIDENTIAL Page 77)
1 the bar codes like you see in the grocery stores. So 1 . And whose accounts does it work that same way
2 we're labeling all the shelves. So it's a very 2 for?
3 time-consuming process of going in and labeling -- | 3 A. The scenario I just told you?
4 mean, a lot of the accounts it took a complete day to 4 Q. Yeah.
5 just put the labels on the shelf. That has to be done 5 A. Tower Diagnostic, Concentra.
6 for all of them. We have another wave of ten more that | 6 Q. Any other accounts that you can think of?
7 we're going to do that to. 7 A. That's all I can think of.
8 So I pretty much take the lead on it. Paul 8 Q. Okay. Do you know if the -- why the Access
9 recently asked the reps that are being paid for those 9 account is set up the way it is where the ship-tos are
10 ship-tos to help. 10 not doing all of the customer service work like you do
il Q. Okay. 11 on the Tower Diagnostic account?
12 A. Okay. 12 A. Say that again.
13 Q. Any other job duties and responsibility that you 13 Q. Sure. Do you know if the customer expressed a
14 have as the lead rep or the owner of the bill-to? 14 preference --
15 A. Gosh, anything to do with accounting, anything to | 15 A. Yes.
16 do with pricing, anything to do with -- I mean, I'm in 16 Q. -- of just wanting you to handle all of the
17 constant contact with the purchasing agents. 17 customer service issues regarding the account?
18 Q. And as the bill-to owner and the lead 18 A. Absolutely.
19 representative, you set the pricing on the account? 19 Q. And that has been agreed to by McKesson as well, |
20 A. Ido somewhat. They're a part of a GPO called 20 correct?
21  HealthTrust and those are set prices. 21 A. Yes.
22 Q. But for the prices for which you would -- a 22 Q. Do you know if Tower Diagnostic made that same |
23 representative would have discretion, you have that 23 request?
24 — discretion? 24 A. No.
25 A. Yes. Yes, Ido. 25 Q Soi in this case, as I understand it, you re

 

 

 

U.S.

20 (Pages 74 to 17)

LEGAL SUPPORT

www.uslegalsupport.com

bfeb07dc-7a36-458f-8d44-dd5b10fc250€
 

Case 8:17-cv-02447-WFJ-AAS Document 169 Filed 12/23/19 Page 21 of 25 PagelD 2765

Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 21 of 25 PagelD 1408

Hilda Klausina Maria Cornelia Van Hoek

 

 

July 12, 2019
Page 78 Page 80
1 _ bringing two claims. One, you allege that you have been | 1 A. Correct.
2 discriminated against because of your gender, and, two, 2 Q. So you contend that the decision to assign -- or
3. you believe that you have been retaliated against for 3 the account assignment decision with respect to Florida
4 engaging in protected activity? 4 Medical Clinic was discriminatory because they --
5 A. Correct. 5 because there was not a concession to the customer's
6 Q. Do I have those two claims correct? 6 request for a single representative. Did I get that?
7 A. Yes. 7 A. Correct.
8 Q. Okay. So as I mentioned at the beginning, the 8 Q. And you don't know whether there are any other
9 purpose of this deposition is to understand the basis 9 male representatives who had an account where a request |
10 for those claims. 10 was made for a single representative and that was
11 A. Okay. 11 denied, correct?
12 Q. So I want to start first with your claim of 12 A. Not specifically, no.
13. discrimination. As ] understand it from reading your 13 Q. Okay. Is there any other basis for which you
14 complaint, one of the -- let me say it a different way. 14 contend the Florida Medical Clinic account assignment
15 You allege in this case that one of the instances 15 was discriminatory?
16 of discrimination is the assignment of the Florida 16 A. Any other --
17 ~=Medical Clinic account; is that correct? 17 Q. Basis.
18 A. Correct. 18 A. -- basis?
19 Q. Okay. When was that account-assignment decision | 19 Q. Mmm-hmm.
20 made that you contend was discriminatory? 20 A. I mean, when a customer has such a dislike for a
21 A. 2012. 21 _ specific sales rep and specifically asks not to have
22 Q. Let me show you what's marked as Exhibit 16 to 22 that person as a representative, that amazes me. Still
23 your deposition. 23. does,
24 (Exhibit 16 marked for identification.) 24 Q. Okay.
25 BY MS. DYSON: 25 A. I wouldn't want to be attached to an account
CONFIDENTIAL (LINES 1-8) Page 79 CONFIDENTIAL Page 81)
1 Q. And before we get into this exhibit, tell me why 1 where someone despised me. :
2 you believe that the assignment of the Florida Medical 2 Q. And do you understand that there could be a
3 Clinic account is -- was a discriminatory assignment. 3 business reason for why Mr. Brady was -- continued to be
4 A. Any time a customer requests -- I've heard it on 4 attached to that account?
5 our sales calls; I've heard it from the managers up in 5 A. No,
6 corporate. The customer should be able to dictate how 6 Q. Do you understand that Mr. Jensen communicated td.
7 they want their account handled and who they want it 7 the client that they couldn't have a single
8 handled by. 8 representative unless they had an exclusive agreement
9 Q. And are you aware of other instances where the 9 with --
10 account has made a request to have a specific 10 A. Ido, yes,
11 representative and that request has been denied? 11 Q. Let me finish asking my question. Do you
12 A. For me? 12 understand that Mr. Jensen made it clear to the customer
13 Q. For anyone. 13 _ that they could not have a single representative unless
14 A. For me, Florida Medical Clinic and Access 14 they agreed to an exclusive account with McKesson?
15 Healthcare. 15 A. I don't know ifhe specifically said it to the
16 Q. But are you aware of any other accounts that 16 customer. He specifically said it to me.
17 applied to other people? 17 Q. Okay. And do you understand that that could be a
18 A. Not that I'm aware of. 18 leverage point to gain more business?
19 Q. Okay. Do you understand that it could be 19 A. Of course.
20 _ possible that there were other accounts that asked fora | 20 Q. Is there any other reason that you contend the
21 _ single representative and the request was denied? 21 Florida Medical Clinic account could -- was -- the
22 A. I don't know. 22 account assignment was discrimination?
23 Q. Because you don't know how every single account | 23 A. [really don't know what you're getting at, but
24 works, every account that reports to Mr. Jensen, 24 all I know is that I know instances where an account has
25 correct? 25

 

 

U.S.

 

asked for one salesperson and it has been -- and it

21 (Pages 78 to 81)

LEGAL SUPPORT

www.uslegalsupport.com

bfeb07dc-7a36-458f-8d44-dd5b10fc250€
 

Case 8:17-cv-02447-WFJ-AAS Document 169 Filed 12/23/19 Page 22 of 25 PagelD 2766
Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 22 of 25 PagelD 1409

Hilda Klausina Maria Cornelia Van Hoek
July 12, 2019

 

 

1 happened and it was honored. 1 administrators. So the request was made by one of the
2 Q. Okay. And what account is that? 2 administrators who Mark has contact with.
3 A. Florida Hospital Physician Group. 3 Q. So Tower Diagnostic made a request for a single
4 Q. Okay. Do you know how that decision was made?; 4 _ representative, correct?
5 A. I wasn't in on those conversations, but through 5 A. Asingle -- no. I mean, they didn't ask to get
6 e-mails, I was told that that's what the customer 6 rid of me on the ship-tos.
7 wanted, and they made a decision that it be with a 7 Q. Do you -- do you know that?
8 person that was local to their home office. And then we | 8 A. Yeah, or else I would have been gone.
9 all lost all ship-tos. I lost a ton of ship-tos. 9 Q. Well, do you know if that request was denied?
10 Q. Both the male and females representatives lost 10 A. Ido not.
11 the ship-tos, correct? 11 Q. Okay. So let's go back to the Florida Medical
12 A. Mmm-hmm. 12 Clinic account and the document which is Exhibit 16 in |
13 Q. Okay. And do you know who made that decision? }13 front of you. If we can start at the bottom, like the
14 A. [think it was -- gosh. I can't think of his 14 back page, because you know how e-mails work, right? |
15 name. He was one of the -- he handles large accounts. | 15 So we'll start with this e-mail on November 27,
16  ~Dealvarez. 16 2012, from Carlos Xiques to you. Do you see that?
17 Q. Mr. Jensen didn't make that decision? 17 A. Yes.
18 A. No. 18 Q. And in this e-mail Mr. Xiques says that "Multiple
19 Q. Mr. Xiques didn't make that decision, correct? 19 folks were working Florida Medical to see if they could
20 A. No. 20 get traction, with the exception of the lab which you
21 Q. Do you know whether that decision was partofa (21 agreed" -- “you control as we agreed." Do you see that? |
22 broader issue related to Florida Hospital's acquisition 22 A. Yes, I do.
23 by the Adventist Health System? 23 Q. And was that accurate? Multiple folks were
24 A. I don't know. All I can do is assume it was for 24 working Florida Medical?
25 reasons of saving money, having one rep. And it's a 25 A. He was telling me right there, yes.
CONFIDENTIAL Page 83 CONFIDENTIAL Page 85]
1 lot -- it's a lot easier to -- for a customer to have 1 Q. And do you know who those folks were?
2 just one contact person that they have to go to to ask 2 A. I knew one was Clint Brady. Michelle Hosley
3 questions. It's, like, oh, I don't know if I need to go 3 maybe. I don't know. But she doesn't have any ship-tos
4 to this one because this one's owned by this one and 4 at the moment.
5 this is owned by this one. They want one contact 5 Q. So prior to November 27, 2012, did Clint Brady
6 person. 6 have ship-tos in the Florida Medical Clinic account?
7 And in the case of Florida Hospital Physician 7 A, Yes.
8 Group, they did that, and it just happened it was Brian 8 Q. And do you know how many ship-tos he had?
9 Irish, who is a male, and they did it. 9 A. Not exactly.
10 And I look at it the same way. I -- my customer 10 Q. Do you have a guess?
11 asked. You're right; they did not sign an exclusive, 11 A. Maybe three. Three, four.
12. but Access Healthcare did. 12 Q. Do you know how many ship-tos he has today?
13 Q. Okay. 13 A. Same number,
14 A. Okay. 14 Q. In this e-mail, Mr. Xiques goes on to say that
15 Q. But you don't know the reason why the Florida 15 "Clint has some traction with the purchasing department,
16 Hospital Physician Group was moved to Brian Irish, 16 not the lab, and needs to provide a couple of prices he
17 correct? 17 promised to them." Do you see that?
18 A. No. 18 A. Ido.
19 Q. Is that correct? 19 Q. Do you know whether Mr. Xiques believed that
20 A. That's correct. 20 Mr. Brady had some traction?
21 Q. And do you know if Tower Diagnostic made a 21 A. I don't -- I can't read someone's mind,
22 request for a single sales rep? 22 Q. So you don't have anything to dispute that
23 A. They were wanting pricing and Mark Rainville was | 23. Mr. Xiques believed that, correct?
24 working with a specific administrator who was assigned | 24 A. I just know that we found out that that was not
25 the duty of pricing. They have five to six 25 the case. But that Carlos Xiques believed it? He

 

 

 

22 (Pages 82 to 85)

U.S. LEGAL SUPPORT
www.uslegalsupport.com

bfeb07dc-7a36-458f-8d44-dd5b1 0fc250€
 

Case 8:17-cv-02447-WFJ-AAS Document 169 Filed 12/23/19 Page 23 of 25 PagelD 2767

Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 23 of 25 PagelD 1410

Hilda Klausina Maria Cornelia Van Hoek

 

 

July 12, 2019
CONFIDENTIAL Page 86 Page 88 }
1 probably did. 1 Q. And you respond back to Mr. Xiques saying that
2 Q. And he believed that in order for Mr. Brady to 2 you're on the bid list -- you're on the list to bid in
3 continue with that traction he had to change the main 3. January?
4 — site bill-to, correct? 4 A. Correct.
5 A. I do not understand that at all. 5 Q. And that is that you were going to be provided a
6 Q. Well, he says in here "We will need to change the 6 list of supplies in January for which then you could
7 ~~ main site bill-to," correct? 7 ~~ bid?
8 A. He's saying that but I don't understand why. 8 A, Correct.
9 Q. Okay. Do you have anything to dispute that 9 Q. That's what that's in reference to?
10 Mr. Xiques, in fact, believed that he needed to change 10 A. On the purchasing part.
11 that bill-to? 11 Q. Okay. And you end this by saying, "Like you
12 A. He had no basis for doing -- for believing that. 12 _ said, not just one person for the entire account."
13 Q. And how do you know that? 13 A. Where are you reading that?
14 A. Because I was the one working with the purchasing | 14 Q. Sure. The last fragment, sentence.
15 department, not Clint Brady, and Carlos Xiques knew 15 A. Of what page?
16 that. Clint Brady had contact with one physician at one | 16 Q. Oh, sorry. It's the second e-mail up, so it's on
17 ship-to location and that -- the doctors that are owned 17 Page 684, Bates Number 684. Do you see that?
18 by Florida Medical Clinic do not dictate purchasing. 18 A. Yeah, Ido. Yes.
19 Q. Mr. Xiques says here that they need -- "He needs 19 Q. At this point in time, on November 27, 2012,
20 to change the bill-to so Mr. Brady can provide quotes 20 Mr. Steele was not demanding one representative,
21 and pricing." Do you see that? 21 correct?
22 A. Ido. 22 A. He always was.
23 Q. In order for Mr. Brady to provide pricing, he has 23 Q. Okay. Throughout the entire time that you dealt
24 to have the bill-to, correct? 24 — with him?
25 A. No. He could have asked me. 25 A. Yes.
CONFIDENTIAL Page 87 Page 89)
1 Q. Okay. Then you would have been providing the 1 Q. And that request was never granted, correct?
2 pricing, not Mr. Brady, correct? 2 A. That's correct.
3 A. That's correct. 3 Q. And Mr. Steele continued to buy from you either
4 Q. So Mr. Brady could not provide pricing unless he 4 at PSS or McKesson, correct?
5 was the bill-to owner, correct? 5 A. Just using us as a backup. I mean, we get very
6 A. We do this all the time. It's like if he would 6 little business from him because of this.
7 have had a list -- which I don't even think he had a 7 Q. Because of what?
8 list -- if he had a list of five items, why take away 8 A. Because of the lawsuit and because of the way
9 the whole bill-to when I'm the one specifically or 9 that I've been treated by McKesson.
10 ~— mostly dealing with the purchasing department. 10 Q. What does the lawsuit have to do with the
11 Q. And my question to you, Ms. van Hoek, was 11 purchasing decisions made by Mr. Steele?
12 Mr. Brady couldn't quote the bill-to pricing to the 12 A. Ask me a specific question.
13 customer without being the bill-to owner, correct? 13 Q. Well, you just said that Mr. Steele doesn't
14 A. Correct. 14 purchase -- doesn't use McKesson as a sole supplier
15 Q. And Mr. Xiques goes on to say that "The lab 15 because of the lawsuit. What does the lawsuit have to
16 account or accounts, if you have them, all remain under |16 do with Mr. Steele?
17 you and are not impacted;" is that correct? 17 A. Well, Mr. Steele did not know anything about the
18 A. That's what he says. 18 lawsuit until just recently when he was talked to.
19 Q. And is that correct -- 19 Q. Who was he talked to by?
20 A. Yes. 20 A. Kathi.
21 Q. -- that they were not impacted? 21 Q. And what did Mr. Steele say?
22 A. Yes. 22 MR. HELWIG: Objection. Privileged
23 Q. There weren't any ship-tos that were taken away | 23 information.
24 from you as a part of that, correct? 24 BY MS. DYSON:

A. That's correct.

 

25

 

Q. Were you present?

 

U.S.

23 (Pages 86 to 89)

LEGAL SUPPORT

www.uslegalsupport.com

bfeb07dc-7a36-458f-8d44-dd5b10fc250€
 

Case 8:17-cv-02447-WFJ-AAS Document 169 Filed 12/23/19 Page 24 of 25 PagelD 2768
Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 24 of 25 PagelD 1411

Hilda Klausina Maria Cornelia Van Hoek
July 12, 2019

 

 

 

 

CONFIDENTIAL Page 90 CONFIDENTIAL Page 92)
1 A. No. 1 afterwards. I mean, a day or week after. And he just
2 Q. Did Mr. Steele provide an affidavit? 2 _ said he did not want to see Clint Brady in there again.
3 A. I don't know. 3 Q. But you don't know whether Mr. Brady was, in
4 Q. Okay. So, again, the -- what does the lawsuit 4 fact, in there, correct?
5 have to do with Mr. Steele's -- 5 A. Gary Steele told me he was.
6 A. I-- 6 Q. Okay. But you didn't see Mr. Brady there, did
7 Q. What does the lawsuit have to do with 7 you?
8 Mr. Steele's purchasing decisions? 8 A. No.
9 A. Nothing. 9 Q. Is Mr. Steele the only one that makes purchasing
10 Q. So when did you first start working with 10 decisions for the Florida Medical Clinic account?
11 Mr. Steele? 11 A. No.
12 A. It says here 18 years. Before 2012, so it's a 12 Q. How many other people make decisions for the
13 long time ago. 13. Florida Medical Clinic account?
14 Q. And since that time Mr. Steele had requested one 14 A. He is the purchasing agent, so when it comes to
15 _ sales representative? 15 the laboratory, the lab staff, they fill out a
16 A. Yes. 16 requisition and those have to be submitted to Gary
17 Q. And that request wasn't granted? 17 Steele for approval.
18 A. That's right. 18 Q. Are there other purchasing agents within Florida
19 Q. Okay. And you acknowledge in this e-mail of 19 Medical Clinic?
20 November 27, 2012, that there are multiple people in the | 20 A. He has an assistant, Amy Boyes. B-O-Y-E-S.
21 account? 21 Q. Is there -- are there other purchasing agents
22 A. Yes. 22. that work for Florida Medical Clinic?
23 Q. You also understood from Mr. Jensen that if 23 A. Not that I know of.
24 Mr. Steele signed an exclusive agreement he could have aj 24 Q. Do you know who Mr. Steele reports to?
25 _ single representative, correct? 25 A. I think it's someone named Alvarez.
CONFIDENTIAL Page 91 CONFIDENTIAL Page 931
1 A. Correct, 1 Q. Do you know what his title is?
2 Q. And Mr. Steele never signed an exclusive 2 A. No.
3 agreement, correct? 3 Q. Do you know who Mr. Alvarez reports to?
4 A. Correct. 4 A. Delatorre is the CEO. Joe.
5 Q. So the next e-mail comes back from Mr. Xiques 5 Q. Do you know if Mr, Delatorre or Mr. Alvarez also
6 _ still on the same date of November 27, 2012? 6 have purchasing powers within Florida Medical Clinic?
7 A. Mmm-hmm. 7 A. They are the ones that tell Gary Steele to shop
8 Q. And he reaffirms that none of the business you 8 it and get the best price that he can for the item, and
9 had was taken away, correct? 9 they leave that decision up to Gary Steele, unless it
10 A. That's correct. 10 has to do with a large piece of equipment and then they
11 Q. And Mr. Xiques says that Mr. Brady will work with; 11 get involved directly.
12 _ his contact to see if he can move the business forward 12 Q. And the competitor who has the business of
13 for PSS, correct? 13 Florida Medical Clinic -- the majority of business for
14 A. Correct. 14 Florida Medical Clinic, who is that?
15 Q. Do you know whether Mr. Brady has any contact | 15 A. Henry Schein. :
16 with Florida Medical Clinic today? 16 Q. And how long has Henry Schein had the majority of |
17 A, I don't think so. 17 the Florida Medical Clinic business? :
18 Q. And do you know the last time he had any contact | 18 A. I would say -- I don't know.
19 — with Florida Medical Clinic? 19 Q. And do you know who the representative is for
20 A. Last time Gary Steele mentioned it -- it's been a 20 Henry Schein that has the connection to Florida Medical
21 long time ago. 21 = Clinic?
22 Q. And do you know the last time Mr. Brady actually | 22 A. Michael Cole.
23 had contact with Florida Medical Clinic? 23 Q. And does Michael Cole have some connection to
24 A. I just remember him going in there and I had 24 Florida Medical Clinic other than being a
25 visited -- I was visiting the purchasing department 25 representative?

 

24 (Pages 90 to 93)

U.S. LEGAL SUPPORT
www.uslegalsupport.com

bfeb07dc-7a36-458f-8d44-dd5b1 0fc250€
 

Case 8:17-cv-02447-WFJ-AAS Document 169 Filed 12/23/19 Page 25 of 25 PagelD 2769

Case 8:17-cv-02447-WFJ-AAS Document 130 Filed 10/18/19 Page 25 of 25 PagelD 1412

Hilda Klausina Maria Cornelia Van Hoek

 

 

 

 

 

 

July 12, 2019
Page 94 Page 96
1 A. I don't know. 1 CERTIFICATE OF OATH
2 Q. In this e-mail that's Exhibit 16, the first 2
3 e-mail that's written by you dated December 1, you 3
4 reference that -- this is the fourth paragraph. "Gary 4 STATE OF FLORIDA)
5 P. reminded me of the relationship between Colleen and| 2 COUNTY OF HILLSBOROUGH)
6 Henry Schein." Do you see that? 6
7 A. Mmm-hmm. ;
8 Q. What's that a reference to? .
9 A. Let me see. It wasn't actually the relationship 9 1, SHELLY NORIEGA, RPR, Notary Public, State of
10 between Colleen and Henry Schein. It was in reference - Florida, certify that the witness, HILDA KLAUSINA MARIA
: : CORNELIA VAN HOEK, personally appeared before me on July
11 toa company that Henry Schein acquired. Colleen and 12 12.2019. and was dul
; ; y sworn.
12 the owner of that company had gone to school together | 5 3
: nen was the CFO. So she did have a lot of 14 WITNESS my hand and official seal July 22, 2019.
c .
15 Q. Is she still the CFO? te
16 A. No. She got let go. 17
17 MS. DYSON: Can we take a break? SHELLY NORIEGA, RPR
18 (Break from 11:26 a.m. to 11:38 a.m.) 18 Notary Public, State of Florida
19 MS. DYSON: So this morning, I think it was 19
20 around 11 a.m., the Court entered an order 20
21 temporarily staying the deposition. Therefore we 21
22 will stay the deposition pursuant to the Court's 22
23 order and reconvene later. 23
24 MR. HELWIG: Agreed. 24
25 MS. DYSON: I would like to order what's 25
Page 95 Page 97]
1 been done so far. 1 CERTIFICATE OF REPORTER
2 MR. HELWIG: We'll order a copy. 2
3 (Deposition concluded at 11:38 a.m.) 3 STATE OF FLORIDA)
4 4 COUNTY OF HILLSBOROUGH)
5
° 6 I, SHELLY NORIEGA, RPR, Notary Public, do hereby
7 7 certify that I was authorized to and did
8 8  stenographically report the foregoing deposition of
9 9 HILDA KLAUSINA MARIA CORNELIA VAN HOEK; that a review
10 10 _ the transcript was not requested; and that the foregoing
11 transcript, pages 1 through 95 is a true record of my
: ; 12 stenographic notes.
13
13 14 I FURTHER CERTIFY that I am nota relative, employee,
14 15 or attorney, or counsel of any of the parties’ attorneys
15 16 or counsel connected with the action, nor am I
; ° 17 financially interested in the action.
18
18 19 DATED July 22, 2019, at Tampa, Hillsborough County
19 20 ‘Florida.
20 21
21 22
22 23
23 SHELLY NORIEGA, RPR
24 24 Notary Public
25 25
25 (Pages 94 to 97)
U.S. LEGAL SUPPORT

www.uslegalsupport.com

bfeb07dc-7a36~458f-8d44-dd5b1 0fc250€
